



EXECUTION COPY

Exhibit 10.1




US$2,500,000,000


AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of October 11, 2013
Among


COMPUTER SCIENCES CORPORATION
as Company


THE BANKS NAMED HEREIN
as Lenders


CITIBANK, N.A.
as Administrative Agent


CITICORP INTERNATIONAL LIMITED (CIL HK)
as Tranche B Sub-Agent


CITIBANK INTERNATIONAL PLC, LONDON BRANCH
as Swing Line Sub-Agent


BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
J.P. MORGAN SECURITIES LLC
as Syndication Agents


BARCLAYS BANK PLC, ROYAL BANK OF CANADA,
SUMITOMO MITSUI BANKING CORPORATION, THE BANK OF NOVA SCOTIA,
THE ROYAL BANK OF SCOTLAND PLC, WELLS FARGO BANK, N.A.
as Co-Documentation Agents


and


CITIGROUP GLOBAL MARKETS INC., MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
J.P. MORGAN SECURITIES LLC
as Arrangers





--------------------------------------------------------------------------------




Table of Contents
Page
 
 
 
Article I DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Certain Defined Terms
1
Section 1.02
Computation of Time Periods
22
Section 1.03
Accounting Terms
23
Section 1.04
Additional Committed Currencies
23
Section 1.05
Tranche B Sub-Agent
24
Section 1.06
Swing Line Sub-Agent
24
Article II AMOUNTS AND TERMS OF THE ADVANCES
24
Section 2.01
The Advances
24
Section 2.02
Making the Advances
25
Section 2.03
[Reserved]
29
Section 2.04
Fees
29
Section 2.05
Optional Reduction of the Commitments
30
Section 2.06
Repayment and Prepayment of Advances
30
Section 2.07
Interest on Advances
32
Section 2.08
Interest Rate Determination
33
Section 2.09
Voluntary Conversion or Continuation of Advances
33
Section 2.10
Increased Costs
34
Section 2.11
Payments and Computations
35
Section 2.12
Taxes
37
Section 2.13
Sharing of Payments, Etc.
40
Section 2.14
Evidence of Debt
41
Section 2.15
Use of Proceeds
41
Section 2.16
Extension of the Commitment Termination Date
42
Section 2.17
Mitigation Obligations; Replacement of Lenders; Non-Ratable Termination of
Commitments
43
Section 2.18
Defaulting Lenders
45
Section 2.19
Special Purpose Funding Vehicles
47
Section 2.20
Incremental Commitments
47
Section 2.21
New Local Facilities
49
Article III CONDITIONS OF LENDING
50
Section 3.01
Condition Precedent to Amendment and Restatement
50
Section 3.02
Initial Advance to Each Designated Subsidiary
51
Section 3.03
Conditions Precedent to Each Borrowing
52
Article IV REPRESENTATIONS AND WARRANTIES
52
Section 4.01
Representations and Warranties of the Company
52
Article V COVENANTS
56
Section 5.01
Affirmative Covenants of the Company
56
Section 5.02
Negative Covenants of the Company
59
Article VI EVENTS OF DEFAULT
61
Section 6.01
Events of Default
61
Article VII GUARANTY
64


1



--------------------------------------------------------------------------------




Section 7.01
Unconditional Guaranty
64
Section 7.02
Guaranty Absolute
64
Section 7.03
Waivers and Acknowledgments
65
Section 7.04
Subrogation
66
Section 7.05
Continuing Guaranty; Assignments
67
Article VIII THE AGENT
67
Section 8.01
Appointment and Authority
67
Section 8.02
Rights as a Lender
67
Section 8.03
Exculpatory Provisions
67
Section 8.04
Reliance by Agent
68
Section 8.05
Indemnification
69
Section 8.06
Resignation of Agent
69
Section 8.07
Delegation of Duties
70
Section 8.08
Non-Reliance on Agent and Other Lenders
70
Section 8.09
Other Agents
71
Article IX MISCELLANEOUS
71
Section 9.01
Amendments, Etc.
71
Section 9.02
Notices, Etc.
72
Section 9.03
No Waiver; Remedies
75
Section 9.04
Costs, Expenses and Indemnification
75
Section 9.05
Right of Set-off
76
Section 9.06
Binding Effect
77
Section 9.07
Assignments and Participations
77
Section 9.08
Designated Subsidiaries
81
Section 9.09
Governing Law
82
Section 9.10
Execution in Counterparts
82
Section 9.11
Consent to Jurisdiction; Waiver of Immunities
82
Section 9.12
Substitution of Currency
83
Section 9.13
Waiver of Trial by Jury
83
Section 9.14
Judgment
84
Section 9.15
Survival of Certain Provisions
84
Section 9.16
Severability
85
Section 9.17
Headings
85
Section 9.18
USA PATRIOT Act Notice
85
Section 9.19
Confidentiality
85
Section 9.20
No Fiduciary Duty
86




2



--------------------------------------------------------------------------------




SCHEDULES
Schedule I
Lenders’ Commitments    I-1

Schedule II
Pre-Closing Approved Designated Subsidiaries    

Schedule 1.01
Litigation and Investigations    1.01-1

Schedule 9.02
Agent’s Addresses    9.02-1

EXHIBITS
Exhibit A
Form of Notice of Borrowing    A-1

Exhibit B
Form of Assignment and Assumption    B-1

Exhibit C-1
Form of Opinion of M. Louise Turilli, Esq., Counsel for the Company    C-1-1

Exhibit C-2
Form of Opinion of Counsel to Designated Subsidiary    C-2-1

Exhibit D
Form of Extension Request    D-1

Exhibit E
Form of Designation Agreement    E-1

Exhibit F
Form of Tax Compliance Certificates    F-1






3



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of October 11, 2013
This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October 11,
2013, among Computer Sciences Corporation, a Nevada corporation (the “Company”),
the financial institutions listed on Schedule I hereof (the “Banks”), and
Citibank, N.A. (“Citibank”), as administrative agent (the “Agent”) for the
Lenders hereunder.
PRELIMINARY STATEMENT. The Company, the lenders party thereto and Citibank, as
administrative agent, are parties to a Credit Agreement dated as of March 18,
2011 (as amended to date, the “Existing Credit Agreement”). Subject to the
satisfaction of the conditions set forth in Section 3.01 hereof, the parties
hereto agree to amend and restate the Existing Credit Agreement as herein set
forth.
In consideration of the premises and the agreements, provisions and covenants
herein contained, the Company, the Lenders and the Agent agree as follows:
Article I
DEFINITIONS AND ACCOUNTING TERMS(I)

Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Additional Committed Currency” has the meaning specified in Section 1.04.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advance” means a Tranche A Advance, a Tranche B Advance, an Incremental
Advance, a Swing Line Advance or an Other Revolving Credit Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer (as such term is used in Regulation
S-K promulgated under the Securities Act of 1933, as amended) of such Person.
“Agent” has the meaning specified in the recital of parties, and (i) in
reference to the Swing Line Sub-Facility, includes the Swing Line Sub-Agent as
the context may require and (ii) in reference to the Tranche B Facility,
includes the Tranche B Sub-Agent as the context may require.

1



--------------------------------------------------------------------------------




“Agent’s Account” means (a) in the case of Advances denominated in US Dollars,
Euro, Sterling or Yen, the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle, Delaware
19720, Account No. 36852248, Attention: Bank Loan Syndications, (b) in the case
of Advances denominated in Singapore Dollars or Australian Dollars, the account
of the Tranche B Sub-Agent designated in writing from time to time by the Agent
to the Company and the Appropriate Lenders for such purpose, (c) in the case of
Advances denominated in any other Committed Currency, the account of the Agent
designated in writing from time to time by the Agent to the Company and the
Appropriate Lenders for such purpose, (d) in the case of Swing Line Advances
denominated in Euro or Sterling, the account of the Swing Line Sub-Agent
designated in writing from time to time by the Agent to the Company and the
Appropriate Lenders for such purpose and (e) in any such case, such other
account of the Agent as is designated in writing from time to time to the
Company and the Appropriate Lenders for such purpose.
“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
any currency, and unless expressly provided otherwise, (a) the rate as
determined by OANDA Corporation and made available on its website at
www.oanda.com/currency/converter/ or (b) if customary in the relevant interbank
market, the bid rate that appears on the Reuter’s (Page AFX= or Screen ECB37, as
applicable) screen page for cross currency rates, in each case with respect to
such currency on the date specified in the definition of “Equivalent”, provided
that if such service or screen page ceases to be available, the Agent shall use
such other service or page quoting cross currency rates as the Agent determines
in its reasonable discretion.
“Agent Parties” has the meaning specified in Section 9.02(g)(ii).
“Agreement” means this Amended and Restated Credit Agreement, as this Amended
and Restated Credit Agreement may be amended, supplemented or otherwise modified
from time to time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, the office or
offices of such Lender described as such in such Lender’s Administrative
Questionnaire, or such other office or offices as a Lender may from time to time
notify the Company and the Agent.
“Applicable Margin” means, for any period for which any interest payment is to
be made with respect to any Advance, the interest rate per annum derived by
dividing (i) the sum of the Daily Margins for each of the days included in such
period by (ii) the number of days included in such period.
“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility at such time.

2



--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit B hereto.
“Australian Dollars” or “AUD” means the lawful currency of Australia.
“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
or Title 11, U.S. Code, or any similar foreign, federal or state law for the
relief of debtors.
“Banks” has the meaning specified in the recital of parties.
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of:
(a)    the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
(b)    1/2 of one percent per annum above the Federal Funds Rate; and
(c)    the rate equal to the Eurocurrency Rate for US Dollars based on an
Interest Period of one month determined for each day that a Base Rate Advance is
outstanding (and in respect of any day that is not a Business Day, such rate as
in effect on the immediately preceding Business Day) plus 1.00% per annum.
“Base Rate Advance” means an Advance denominated in US Dollars which bears
interest as provided in Section 2.07(a).
“Base Rate Default Interest” has the meaning specified in Section 2.07(a).
“Borrower Agent” has the meaning specified in Section 9.08(c).
“Borrowers” means, collectively, the Company and the Designated Subsidiaries
from time to time.
“Borrowing” means a borrowing of Advances of the same Type and in the same
currency made by each of the Appropriate Lenders pursuant to this Agreement on
the same date to the applicable Borrower pursuant to the same Notice of
Borrowing.
“Borrowing Minimum” means, in respect of Advances denominated in US Dollars,
US$10,000,000, in respect of Advances denominated in Sterling, £10,000,000, in
respect of Advances denominated in Yen, ¥100,000,000, in respect of Advances
denominated in

3



--------------------------------------------------------------------------------




Singapore Dollars, SGD 10,000,000, in respect of Advances denominated in
Australian Dollars, AUD 10,000,000, and, in respect of Advances denominated in
Euros, €10,000,000.
“Borrowing Multiple” means, in respect of Advances denominated in US Dollars,
US$1,000,000, in respect of Advances denominated in Sterling, £1,000,000, in
respect of Advances denominated in Yen, ¥10,000,000, in respect of Advances
denominated in Singapore Dollars, SGD 1,000,000, in respect of Advances
denominated in Australian Dollars, AUD 1,000,000, and, in respect of Advances
denominated in Euros, €1,000,000.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and (a) if the applicable Business
Day relates to any Eurocurrency Rate Advances (other than Eurocurrency Rate
Advances denominated in Singapore Dollars or Australian Dollars), on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance (or, in the case of an Advance denominated in Euro, a
day that is also a TARGET Day), (b) if the applicable Business Day relates to
any Eurocurrency Rate Advances denominated in Singapore Dollars, on which
dealings are carried on in the Singapore interbank market and banks are open for
business in Hong Kong and in Singapore and (c) if the applicable Business Day
relates to any Eurocurrency Rate Advances denominated in Australian Dollars, on
which banks are open for business in Hong Kong and in Australia.
“Capital Lease” means, with respect to any Person, any lease of any property by
that Person as lessee which would, in conformity with GAAP, be required to be
accounted for as a capital lease on the balance sheet of that Person.
“Citibank” has the meaning specified in the recital of parties.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means a Tranche A Commitment, a Tranche B Commitment, a Swing Line
Commitment or an Incremental Commitment.
“Commitment Termination Date” means, with respect to any Lender, January 15,
2019, or such later date as may be extended from time to time pursuant to
Section 2.16 (or if any such date is not a Business Day, the next preceding
Business Day) with the consent of such Lender.
“Committed Currencies” means (a) with respect to the Tranche A Facility, Euro
and Sterling, (b) with respect to the Tranche B Facility, Euro, Sterling, Yen,
Singapore Dollars and Australian Dollars, (c) with respect to each Incremental
Facility, such currency or currencies as shall be designated in the applicable
Incremental Assumption Agreement and (d) in the case of each Facility, each
Additional Committed Currency that is approved with respect to such Facility in
accordance with Section 1.04.
“Communications” has the meaning specified in Section 9.02(g)(ii).

4



--------------------------------------------------------------------------------




“Consenting Lender” has the meaning specified in Section 2.16.
“Consolidated EBITDA” means, for any period, the sum of (a) net income, plus
(b) to the extent deducted in determining net income for such period, the sum of
(i) provisions for income taxes, plus (ii) consolidated interest expense and
preferred dividends, plus (iii) depreciation and amortization (including, but
not limited to, deferred financing costs, organization costs, goodwill,
comprehensive income and non-compete amortization), plus (iv) extraordinary,
unusual and non-recurring losses and charges, plus (v) other non-cash charges,
plus (vi) fees, costs and expenses (including amounts in respect of settlements
or judgments) related to, and any reserves established in respect of, the
litigation and investigations identified on Schedule 1.01 hereof plus (vii) debt
extinguishment charges and expenses, plus (viii) foreign currency translation
losses, plus (ix) losses on investments, plus (x) mark-to-market and foreign
currency conversion losses on hedging transactions and intercompany accounts,
plus (xi) non-compete expenses, plus (xii) losses on sales of fixed assets not
in the ordinary course of business, after giving effect to any related charges
for, reduction of or provisions for taxes thereon, plus (xiii) minority
interests, plus (xiv) charges and expenses arising from any changes in
accounting with respect to pensions, plus (xv) charges and expense arising from
any revaluation, lump-sum settlement, annuitization of pension assets and
liabilities or contractual termination benefits, plus (xvi) fees, costs and
expenses incurred in connection with any proposed or consummated acquisition
permitted hereunder, minus (c) to the extent included in the calculation of net
income for such period, the sum of (i) extraordinary, unusual or non-recurring
gains, plus (ii) debt extinguishment gains, plus (iii) foreign currency
translation gains, plus (iv) gains on investments, plus (v) mark-to-market and
foreign currency conversion gains on hedging transactions and intercompany
accounts, plus (vi) gains on sales of fixed assets not in the ordinary course of
business, after giving effect to any related charges for, reduction of or
provisions for, taxes thereon, plus (vii) other income (including other income
attributable to minority interests). For the purpose of calculating Consolidated
EBITDA for any Person for any period, if during such period such Person or any
Subsidiary of such Person shall have made a Material Acquisition or Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect to such Material Acquisition or Material Disposition as
if such Material Acquisition or Material Disposition occurred on the first day
of such period. “Material Acquisition” means any acquisition or series of
related acquisitions that involves consideration (including non-cash
consideration) with a fair market value, as of the date of the closing thereof,
in excess of US$100,000,000; provided that the Company may, in its sole
discretion, treat an acquisition or series of related acquisitions that involve
consideration of less than US$100,000,000 as a Material Acquisition. “Material
Disposition” means any disposition of property or series of related dispositions
of property that involves consideration (including non-cash consideration) with
a fair market value, as of the date of the closing thereof, in excess of
US$100,000,000; provided that the Company may, in its sole discretion, treat a
disposition or series of related dispositions that involves consideration of
less than US$100,000,000 as a Material Disposition.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and

5



--------------------------------------------------------------------------------




capitalized interest) of the Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Debt of the Company and its Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, net costs under
Interest Rate Agreements and amounts referred to in Section 2.04 payable to the
Agent and the Lenders that are considered interest expense in accordance with
GAAP, but excluding, however (a) any such amounts referred to in Section 2.04(b)
payable on or before the Effective Date and (b) net interest and charges in
connection with cash pooling and multi-currency notional pooling programs).
“Consolidated Total Debt” means, as of any date of determination, all Debt
(excluding Equity-linked Debt and “advances” and “overdrafts” in respect of cash
pooling and multi-currency notional pooling programs) of the Company and its
Subsidiaries on a consolidated basis.
“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.09.
“Current Anniversary Date” has the meaning specified in Section 2.16.
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:
(a)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
(b)    Liens of landlords arising by statute or lease contracts entered into in
the ordinary course, inchoate, statutory or construction liens, and liens of
suppliers, mechanics, carriers, materialmen, warehousemen, producers, operators
or workmen and other liens imposed by law created in the ordinary course of
business for amounts not yet due or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;
(c)    liens, pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds or other similar instruments;
(d)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value

6



--------------------------------------------------------------------------------




of such real property and not materially interfering with the ordinary conduct
of the business conducted at such real property;
(e)    encumbrances arising under leases or subleases of real property that do
not, individually or in the aggregate, materially detract from the value of such
real property or materially interfere with the ordinary conduct of the business
conducted at such real property;
(f)    encumbrances arising under licenses or sublicenses of intellectual
property granted in the ordinary course of such Person’s business; and
(g)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business.
“Daily Margin” means, for any date of determination, the interest rate per annum
set forth in the table below that corresponds to (i) the Level applicable to the
Company in respect of its Rating as set forth below for such date of
determination and (ii) the Type of Advance:
 
Daily Margin for Eurocurrency Rate Advances
Daily Margin for Base Rate Advances
Level 1
0.680%
0.000%
Level 2
0.795%
0.000%
Level 3
0.900%
0.000%
Level 4
1.000%
0.000%
Level 5
1.100%
0.100%
Level 6
1.300%
0.300%



“Debt” means, with respect to any Person, (a) indebtedness of such Person for
borrowed money, (b) obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments and (c) obligations of such Person as lessee
under Capital Leases; provided that “Debt” shall not include borrowings against
the cash surrender value of life insurance policies covering employees of the
Company or its Affiliates and owned by the Company so long as (i) recourse for
such borrowings is limited to such policies and the proceeds thereof and
(ii) any value assigned to such policies on the consolidated financial
statements of the Company and its Subsidiaries is net of the amount of such
borrowings.
“Defaulting Lender” means at any time, subject to Section 2.18(b), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, or fails to fund
participations in Swing Line Advances within three Business Days of the date
required to be funded, unless, in the case of any

7



--------------------------------------------------------------------------------




Advance, such Lender has notified the Agent and the Company in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing), (ii) any Lender that has notified the Agent, any Swing Line Bank
or the Company in writing, or has stated publicly, that it does not intend to
comply with its funding obligations hereunder (unless such writing or public
statement relates to such Lender’s obligation to fund an Advance hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) any Lender that has defaulted on its
funding obligations under other loan agreements or credit agreements generally
under which it has commitments to extend credit or that has notified, or whose
Parent Company has notified, the Agent or the Company in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent, any Swing Line
Bank or the Company, failed to confirm in writing to the Agent, each Swing Line
Bank and the Company that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iv) upon the Agent’s, each Swing Line Bank’s and
the Company’s receipt of such written confirmation), or (v) any Lender with
respect to which a Lender Insolvency Event has occurred and is continuing with
respect to such Lender or its Parent Company; provided that a Lender Insolvency
Event shall not be deemed to occur with respect to a Lender or its Parent
Company solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or Parent Company by a governmental authority or
instrumentality thereof. Any determination by the Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (v) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon notification of such
determination by the Agent to the Company, each Swing Line Bank and the Lenders.
“Designated Subsidiary” means any direct or indirect wholly-owned Subsidiary of
the Company designated for borrowing privileges under this Agreement pursuant to
Section 9.08.
“Designation Agreement” means, with respect to any Designated Subsidiary, an
agreement in the form of Exhibit E hereto signed by such Designated Subsidiary
and the Company.
“Determination Date” has the meaning specified in Section 2.16.
“Effective Date” means October 11, 2013, so long as the conditions precedent set
forth in Section 3.01 have been satisfied.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any , as may be required under Section 9.07(b)(iii).

8



--------------------------------------------------------------------------------




“Eligible Lenders” has the meaning specified in Section 2.16.
“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA which is or was maintained or contributed to by the Company, its
Subsidiaries or any of its ERISA Affiliates.
“Environmental Law” means any and all statutes, laws, regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or other governmental restrictions of any federal, state or
local governmental authority within the United States or any State or territory
thereof and which relate to the pollution or protection of the environment or
the release of any hazardous materials into the environment.
“Equity-linked Debt” means Debt that is required to be converted at, or prior
to, maturity into equity securities of the Company.
“Equivalent” of a currency for another currency means the Agent’s Spot Rate of
Exchange of such currency at approximately 11:00 a.m. (London time) on the date
as of which the foreign exchange computation is made.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person who for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Code and the regulations
promulgated and rulings issued thereunder. Any former ERISA Affiliate of the
Company or its Subsidiaries shall continue to be considered an ERISA Affiliate
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of the Company or its Subsidiaries and with respect to
liabilities arising after such period for which the Company or its Subsidiaries
could be liable under the Code or ERISA.
“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (b) the provision by the administrator of
any Pension Plan of a notice of intent to terminate such Pension Plan pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (c) the cessation of
operations at a facility in the circumstances described in Section 4062(e) of
ERISA; (d) the withdrawal by the Company or an ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by the Company or any
ERISA Affiliate to make a payment to a Pension Plan required under
Section 303(k) of ERISA, which Section imposes a lien for failure to make
required payments; (f) the institution by the PBGC of proceedings to terminate a
Pension Plan, pursuant to Section 4042 of ERISA, or the occurrence of any event
or condition which, in the reasonable judgment of the Company, might constitute
grounds under Section 4042 of ERISA for the termination of,

9



--------------------------------------------------------------------------------




or the appointment of a trustee to administer, a Pension Plan; (g) the
withdrawal by the Company or any ERISA Affiliate from any Multiemployer Plan or
the termination of such Multiemployer Plan resulting in liability pursuant to
Title IV of ERISA; or (h) a determination that any Pension Plan is, or is
expected to be, in “at-risk” status (within the meaning of Section 303(i)(4)(A)
of ERISA or Section 430(i)(4)(A) of the Code).
“EURIBOR Rate” means, for any Interest Period for each Advance denominated in
Euro comprising part of the same Borrowing, an interest rate per annum equal to
(a) the Euro interbank offered rate administered by the Banking Federation of
the European Union (or any other person which takes over administration of that
rate) for the relevant period displayed on page EURIBOR01 of the Reuters screen
at or about 11:00 A.M. (Central European time) two TARGET Days before the first
day of such Interest Period or, if such page or such service shall cease to be
available, such other page or such other service for the purpose of displaying
an average rate of the Banking Federation of the EMU as the Agent, after
consultation with the Lenders and the Company, shall reasonably select; provided
that any comparable or successor rate shall be applied in a manner consistent
with market practice or (b) if no quotation for the Euro for the relevant period
is displayed and the Agent has not selected an alternative service on which a
quotation is displayed, the rate per annum at which deposits in Euro for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Advance being made, Continued or Converted and
with a term equivalent to such Interest Period would be offered by Citibank’s
London branch (or other branch or Affiliate) to leading banks in the European
interbank market at or about 11:00 A.M. (Central European time) two TARGET Days
before the first day of such Interest Period.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Default Interest” has the meaning specified in Section 2.07(b).
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, the rate per annum equal to:
(a)    with respect to any Advance denominated in Dollars, Sterling or Yen, the
British Bankers Association LIBOR Rate (or the successor thereto if the British
Bankers Association is no longer making such a rate available) (“LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(b)    with respect to any Advance denominated in Euro, the EURIBOR Rate;

10



--------------------------------------------------------------------------------




(c)    with respect to any Advance denominated in Singapore Dollars, the rate
per annum equal to the rate per annum appearing on the SIBOR Page of Reuters (or
any successor page) as the Singapore interbank offered rate for deposits in
Singapore Dollars at approximately 11:00 A.M. (Singapore time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; and
(d)    with respect to any Advance denominated in Australian Dollars (i) the
rate of interest per annum equal to the per annum rate of interest which appears
as “BID” on the page designated as “BBSY” on the Reuters Monitor System (or such
other comparable page as may, in the opinion of the Agent, replace such BBSY
page on such system for the purpose of displaying the bank bill swap rates) with
maturities comparable to such Interest Period at approximately 10:30 am (Sydney
time) on the first day of such Interest Period or (ii) if such rate is not
available at such time for any reason, the rate per annum determined by the
Agent as the average of the buying rates quoted to Citibank’s Sydney branch at
or around 10:30 am (Sydney time) on the first day of such Interest Period for
bills of exchange accepted by leading Australian banks which have a tenor equal
to such Interest Period;
provided that, with respect to any Interest Period as to which the applicable
Eurocurrency Rate is not displayed on the Reuters system, the Eurocurrency Rate
for such Interest Period shall be the Interpolated Rate.
“Eurocurrency Rate Advance” means an Advance denominated in US Dollars or any
Committed Currency which bears interest as provided in Section 2.07(b).
“Events of Default” has the meaning specified in Section 6.01.
“Exchange Act Report” means, collectively, the Annual Reports of the Company on
Form 10-K, from time to time, and Quarterly Reports on Form 10-Q, from time to
time, and Reports on Form 8-K of the Company filed with or furnished to the SEC
from time to time.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, branch profits Taxes or similar Taxes imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), (b) Other
Connection Taxes, (c) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in an Advance or Commitment pursuant to a law in effect
on the date on which (i) such Lender acquires such interest in the Advance or
Commitment (other than pursuant to an assignment request by the Company under
Section 2.17(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.12, amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 2.12(f) and (e) any withholding Taxes imposed under FATCA.

11



--------------------------------------------------------------------------------




“Existing Credit Agreement” means the Credit Agreement, dated as of March 18,
2011, among the Company, the financial institutions party thereto and Citibank,
N.A., as agent for such lenders, as amended, amended and restated or otherwise
modified and as in effect immediately prior to the Effective Date.
“Extension Request” has the meaning specified in Section 2.16.
“Facility” means the Tranche A Facility, the Tranche B Facility, the Swing Line
Sub-Facility, an Incremental Facility, if any, or a New Local Facility, if any,
as applicable.
“Facility Fee Rate” means, for any date of determination, the rate per annum set
forth in the table below that corresponds to the Level applicable to the Company
in respect of its Rating as set forth below for such date of determination:
 
Facility Fee Rate
Level 1
0.070%
Level 2
0.080%
Level 3
0.100%
Level 4
0.125%
Level 5
0.150%
Level 6
0.200%



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
“Foreign Lender” means a Lender that is not a U.S. Person.

12



--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning specified in Section 2.19.
“Guaranteed Obligations” has the meaning specified in Section 7.01.
“Holding Company” has the meaning specified in Section 6.01(h).
“Increased Amount Date” has the meaning specified in Section 2.20(a).
“Incremental Advances” means Advances made by one or more Incremental Lenders to
the Borrowers pursuant to this Agreement. Incremental Advances may be made in
the form of additional Tranche A Advances or Tranche B Advances or, to the
extent permitted by Section 2.20 and provided for in the relevant Incremental
Assumption Agreement, as Other Revolving Credit Advances.
“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the sum
of US$500,000,000 plus the aggregate amount of reductions of Commitments prior
to such time in accordance with Section 2.05 over (b) the aggregate amount of
all Incremental Commitments established prior to such time in accordance with
Section 2.20.
“Incremental Assumption Agreement” has the meaning specified in Section 2.20(b).
“Incremental Borrowing” means a borrowing consisting of simultaneous Incremental
Advances of the same Type and, in the case of Eurocurrency Rate Advances, having
the same currency and Interest Period.
“Incremental Commitment” means the commitment of any Incremental Lender,
established pursuant to Section 2.20, to make Incremental Advances to the
Borrowers.
“Incremental Facility” means, at any time, the aggregate amount of Incremental
Commitments of the Incremental Lenders party to the Incremental Assumption
Agreement related thereto that relate to Other Revolving Credit Advances.
“Incremental Facility Amendment” has the meaning specified in Section 2.20(a).

13



--------------------------------------------------------------------------------




“Incremental Lender” shall mean any bank, financial institution or other
investor with an Incremental Commitment or an outstanding Incremental Advance.
“Indemnified Person” has the meaning specified in Section 9.04(c).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Insufficiency” means, with respect to any Pension Plan, the amount, if any, of
its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance, or on the date of continuation of such Advance as a Eurocurrency Rate
Advance upon expiration of successive Interest Periods applicable thereto, or on
the date of Conversion of a Base Rate Advance into a Eurocurrency Rate Advance,
and ending on the last day of the period selected by the applicable Borrower
pursuant to the provisions hereof. The duration of each such Interest Period
shall be one, two, three or (except with respect any Eurocurrency Rate Advance
denominated in Singapore Dollars) six months, as such Borrower may select in the
Notice of Borrowing or the Notice of Conversion/Continuation for such Advance;
provided, however, that:
(a)    no Borrower may select any Interest Period with respect to a Borrowing
under any Facility which ends after the Commitment Termination Date of any
Appropriate Lender in respect of such Facility then in effect;
(b)    Interest Periods commencing on the same date for Advances comprising part
of the same Borrowing shall be of the same duration;
(c)    any Interest Period that begins on the last Business Day of any calendar
month, or on any day for which there is no corresponding day in the last month
of such Interest Period, shall end on the last Business Day of the month at the
end of such Interest Period; and
(d)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which the Company or any of its Subsidiaries is a party.

14



--------------------------------------------------------------------------------




“Interpolated Rate” means for any Borrowing, the rate which results from
interpolating on a linear basis between:
(a)    the applicable Eurocurrency Rate for the longest period (for which such
Eurocurrency Rate is available) which is less than the Interest Period of such
Borrowing; and
(b)    the applicable Eurocurrency Rate for the shortest period (for which such
Eurocurrency Rate is available) which exceeds the Interest Period of such
Borrowing,
each as of the date on which the Eurocurrency Rate for the applicable currency
of such Borrowing is determined in accordance with the terms of this Agreement.
“IRS” means the United States Internal Revenue Service.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Lenders” means the Tranche A Lenders, the Tranche B Lenders, each Swing Line
Bank, the Incremental Lenders, if any, and the New Local Facility Lenders, if
any.
“Level” means Level 1, Level 2, Level 3, Level 4, Level 5 or Level 6, as the
case may be.
“Level 1” means that, as of any date of determination, the applicable Rating is
equal to or better than A+ (in the case of a Rating from S&P) or A1 (in the case
of a Rating from Moody’s), as applicable, as of such date of determination.
“Level 2” means that, as of any date of determination, the applicable Rating is
equal to A (in the case of a Rating from S&P) or A2 (in the case of a Rating
from Moody’s), as applicable, as of such date of determination.
“Level 3” means that, as of any date of determination, the applicable Rating is
equal to A- (in the case of a Rating from S&P) or A3 (in the case of a Rating
from Moody’s), as applicable, as of such date of determination.
“Level 4” means that, as of any date of determination, the applicable Rating is
equal to BBB+ (in the case of a Rating from S&P) or Baa1 (in the case of a
Rating from Moody’s), as applicable, as of such date of determination.

15



--------------------------------------------------------------------------------




“Level 5” means that, as of any date of determination, the applicable Rating is
equal to BBB (in the case of a Rating from S&P) or Baa2 (in the case of a Rating
from Moody’s), as applicable, as of such date of determination.
“Level 6” means that, as of any date of determination, the applicable Rating is
equal to or below BBB- (in the case of a Rating from S&P or, Baa3 (in the case
of a Rating from Moody’s), as applicable, as of such date of determination, or
the only Rating is a private rating and the Company will not authorize the
applicable rating agency to make such Rating available to the Agent and the
Lenders.
“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any interest of a vendor or lessor under any
conditional sale or other title retention agreement and any lease in the nature
thereof).
“Loan Document” means this Agreement, any Note, any Designation Agreement, any
Incremental Facility Amendment and any Local Facility Amendment.
“Local Facility Amendment” has the meaning specified in Section 2.21(a).
“Majority Facility Lenders” means at any time, with respect to any Facility,
Lenders holding greater than 50% of the then aggregate unpaid principal amount
of the Advances held by all Lenders under a Facility, or, if no such principal
amount is then outstanding, Lenders having greater than 50% of the all of the
Commitments under such Facility (provided that, for purposes hereof, neither the
Company, nor any of its Affiliates, if a Lender, nor any Defaulting Lender,
shall be included in (a) the Lenders holding such amount of the Advances or
having such amount of the Commitments or (b) determining the aggregate unpaid
principal amount of the Advances or the total Commitments).
“Majority Lenders” means at any time Lenders holding greater than 50% of the
then aggregate unpaid principal amount of the Advances held by all Lenders, or,
if no such principal amount is then outstanding, Lenders having greater than 50%
of the aggregate Commitments (provided that, for purposes hereof, no Defaulting
Lender, shall be included in (a) the Lenders holding such amount of the Advances
or having such amount of the Commitments or (b) determining the aggregate unpaid
principal amount of the Advances or the total Commitments).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate of the
Company is making, or is obligated to make, contributions or has within any of
the preceding six plan years been obligated to make or accrue contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Company or an ERISA Affiliate and at least one Person other than the Company and
its ERISA Affiliates or (b) was so maintained and in respect of which the
Company or an ERISA Affiliate could have liability

16



--------------------------------------------------------------------------------




under Section 4063, 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.
“New Local Facility” has the meaning specified in Section 2.21(a).
“New Local Facility Lender” has the meaning specified in Section 2.21(a).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.01 and (ii) has been approved by the
Majority Lenders.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Note” means a promissory note of a Borrower payable to the order of any Lender,
delivered pursuant to a request made under Section 2.14, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Advances made by such Lender.
“Notice of Borrowing” has the meaning specified in Section 2.02(a)(i).
“Notice of Conversion/Continuation” has the meaning specified in Section 2.09.
“Notice of Swing Line Borrowing” has the meaning specified in Section
2.02(a)(ii).
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
“Other Revolving Credit Advances” has the meaning specified in Section 2.20(a).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).
“Overnight Eurocurrency Rate” means the rate per annum applicable to an
overnight period beginning on one Business Day and ending on the next Business
Day equal to the highest rate per annum quoted by any of the Swing Line Banks to
the Agent and the Borrower requesting a Swing Line Advance as the rate at which
it is offering overnight deposits in Euro or Sterling in amounts comparable to
the Swing Line Advances denominated in Euro

17



--------------------------------------------------------------------------------




or Sterling, as applicable; provided that if a Swing Line Bank is unable to
quote such a rate, the rate applicable to such Swing Line Bank shall be the rate
displayed on the Reuters LIBOR01 Page or the EURIBOR01 Page, as applicable, for
deposits in the relevant currency with a term of one day.
“Overnight Eurocurrency Rate Advance” means a Swing Line Advance denominated in
Euro or Sterling which bears interest as provided in Section 2.07(c).
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the shares of such Lender.
“Participant” has the meaning specified in Section 9.07(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the U.S. Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006, as amended.
“Pension Plan” means a Single Employer Plan or a Multiple Employer Plan or both.
“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture or other entity,
or a government or any political subdivision or agency thereof.
“Platform” has the meaning specified in Section 9.02(g)(i).
“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.
“Pre-Closing Approved Designated Subsidiary” means each Subsidiary of the
Company listed on Schedule II hereto.
“Protesting Lender” has the meaning specified in Section 9.08(a)
“Ratable Share” of any amount means, with respect to any Lender under any
Facility at any time, the product of such amount times a fraction the numerator
of which is the amount of such Lender’s Commitment under such Facility at such
time (or, if such Commitments shall have been terminated pursuant to Section
2.05 or 6.01, such Lender’s applicable Commitment as in effect immediately prior
to such termination) and the denominator of which is the aggregate amount of all
Commitments under such Facility at such time (or, if

18



--------------------------------------------------------------------------------




such Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
the aggregate amount of all such Commitments as in effect immediately prior to
such termination).
“Rating” means as of any date, the public rating that has been most recently
announced by any of S&P or Moody’s, as the case may be, with respect to the
senior, unsecured, non-credit enhanced, long-term debt securities of the
Company, or if any such rating agency shall have issued more than one such
public rating, the lowest such public rating issued by such rating agency. For
purposes of determining the Daily Margin and the Facility Fee Rate, (a) if any
change in the Rating established by S&P or Moody’s shall result in a change in
the Level, the change in the Daily Margin and the Facility Fee Rate shall be
effective as of the date on which such rating change is publicly announced by
S&P or Moody’s, as the case may be, (b) if Ratings are available from only one
of S&P or Moody’s, then the applicable Level shall be set by reference to this
one Rating, (c) if Ratings are available from each of S&P and Moody’s and such
Ratings fall within two different Levels, then the higher of such Ratings shall
apply, unless there is a split in such Ratings of more than one Level, in which
case the Level that is one Level higher than the Level of the lower Rating shall
apply, (d) if Ratings are unavailable from S&P and Moody’s for any reason other
than such agencies cease providing public debt ratings generally for any day,
then the applicable Level for such day shall be deemed to be Level 6; and (e) if
either of S&P or Moody’s change the basis on which their ratings are established
and or described, each reference in this Agreement to a Rating announced by S&P
or Moody’s, as the case may be, shall be deemed to refer to the then equivalent
rating established by S&P or Moody’s.
“Recipient” means (a) the Agent, (b) any Lender and (c) any SPC, as applicable.
“Register” has the meaning specified in Section 9.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Replaced Advances” has the meaning specified in Section 9.01.
“Replacement Advances” has the meaning specified in Section 9.01.
“S&P” means Standard & Poor’s Ratings Group and any successor thereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State,
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any comprehensive territorial Sanctions.

19



--------------------------------------------------------------------------------




“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, or the European Union, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person controlled by any such Person.
“SEC” means the Securities and Exchange Commission and any successor agency.
“Significant Subsidiary” means, at any time, any Subsidiary of the Company which
accounts for more than 5% of consolidated total assets or 5% of consolidated
revenue of the Company determined in accordance with GAAP.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, which (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and its
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
an ERISA Affiliate could have liability under Section 4062 or 4069 of ERISA in
the event such plan has been or were to be terminated.
“Singapore Dollars” and “SGD” means the lawful currency of Singapore.
“SPC” has the meaning specified in Section 2.19.
“Sterling” and “£”means the lawful currency of the United Kingdom.
“Subsidiary” of any Person means any corporation, association, partnership or
other business entity of which at least 50% of the total voting power of shares
of stock or other securities entitled to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Company.
“Swing Line Advance” means an Advance under the Swing Line Facility made in US
Dollars as a Base Rate Advance or made in Euro or Sterling as an Overnight
Eurocurrency Rate Advance pursuant to Section 2.01(c).
“Swing Line Bank” means, initially, each of Citibank, N.A. or its Affiliate,
Bank of America, N.A. or its Affiliate, The Bank of Tokyo-Mitsubishi UFJ, Ltd or
its Affiliate and JPMorgan Chase Bank, N.A. or its Affiliate, each in its
capacity as provider of Swing Line Advances, and additionally, any other Lender
or its Affiliate that agrees to serve as a Swing Line Bank and has provided the
Company and the Agent evidence of its Swing Line Commitment, or any successor
swing line lender hereunder.
“Swing Line Commitment” means, for each Person serving as a Swing Line Bank on
the date hereof, the US Dollar amount set forth opposite such Person’s name on
Schedule

20



--------------------------------------------------------------------------------




I hereto as such Person’s “Swing Line Commitment”, and for any other Swing Line
Bank, such amount as shall be notified to the Agent and the Company.
“Swing Line Default Interest” has the meaning specified in Section 2.07(c).
“Swing Line Sub-Agent” means Citibank International Plc, London Branch, or such
other branch or Affiliate of Citibank, N.A. as may be appointed by the Agent
from time to time by notice to the Company and the Tranche A Lenders.
“Swing Line Sub-Facility” means an amount equal to the lesser of (a)
US$800,000,000 and (b) the Tranche A Facility. The Swing Line Sub-Facility is
part of, and not in addition to, the Tranche A Facility.
“TARGET Day” means any day on which TARGET2 is open for business.
“TARGET2” means the Trans-European Automated Real Time Gross Settlement Express
transfer payment system which utilizes a single shared platform and which was
launched on 19 November 2007.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments or other like charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Termination Date” means (a) with respect to any Tranche A Lender, Tranche B
Lender or Swing Line Bank, the earlier of (i) the Commitment Termination Date of
such Lender and (ii) the date of termination in whole of the Commitments of all
Lenders pursuant to Section 2.05 or 6.01 and (b) with respect to each
Incremental Facility, if any, the date specified as such in the respective
Incremental Assumption Agreement.
“Tranche A Advance” means an Advance by a Tranche A Lender to any Borrower as
part of a Borrowing under the Tranche A Facility and refers to a Base Rate
Advance or a Eurocurrency Rate Advance (each of which shall be a “Type” of
Tranche A Advance).
“Tranche A Commitment” means as to any Tranche A Lender (a) the US Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Tranche A Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Incremental Assumption Agreement, the US Dollar amount set forth
in such Incremental Assumption Agreement or (c) if such Lender has entered into
an Assignment and Assumption, the US Dollar amount set forth for such Lender in
the Register maintained by the Agent pursuant to Section 9.07(c), as such amount
may be reduced pursuant to Section 2.05 or increased pursuant to Section 2.20.
“Tranche A Facility” means, at any time, the aggregate amount of the Tranche A
Lenders’ Tranche A Commitments at such time.

21



--------------------------------------------------------------------------------




“Tranche A Lenders” means the Banks listed on Schedule I as having a Tranche A
Commitment and any other Person that shall have become party hereto with a
Tranche A Commitment pursuant to an Incremental Assumption Agreement or an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Tranche B Advance” means an Advance by a Tranche B Lender to any Borrower as
part of a Borrowing under the Tranche B Facility.
“Tranche B Commitment” means as to any Tranche B Lender (a) the US Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Tranche B Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Incremental Assumption Agreement, the US Dollar amount set forth
in such Incremental Assumption Agreement or (c) if such Lender has entered into
an Assignment and Assumption, the US Dollar amount set forth for such Lender in
the Register maintained by the Agent pursuant to Section 9.07(c), as such amount
may be reduced pursuant to Section 2.05 or increased pursuant to Section 2.20.
“Tranche B Facility” means, at any time, the aggregate amount of the Tranche B
Lenders’ Tranche B Commitments at such time.
“Tranche B Lenders” means the Banks listed on Schedule I as having a Tranche B
Commitment and any other Person that shall have become party hereto with a
Tranche B Commitment pursuant to an Incremental Assumption Agreement or an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
“Tranche B Sub-Agent” means Citicorp International Limited (CIL HK).
“Unused Tranche A Commitment” means, with respect to each Tranche A Lender on
any date, (a) such Lender’s Tranche A Commitment at such time minus (b) the sum
of (i) the aggregate principal amount of all Tranche A Advances (based in
respect of any Advances to be denominated in a Committed Currency by reference
to the Equivalent thereof in US Dollars determined on the date of delivery of
the applicable Notice of Borrowing or Notice of Swing Line Borrowing) made by
such Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of the aggregate principal amount of all Swing
Line Advances then outstanding (based in respect of any Advances to be
denominated in Sterling or Euro by reference to the Equivalent thereof in US
Dollars determined on the date of delivery of the applicable Notice of Borrowing
or Notice of Swing Line Borrowing).
“US Dollars” and “US$” each means lawful currency of the United States of
America.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.12(f).

22



--------------------------------------------------------------------------------




“Withdrawal Liability” has the meaning given such term under Part I of
Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Borrower and the Agent.
“Yen” and “¥”means the lawful currency of Japan.
Section 1.02    Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.
Section 1.03    Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP consistent with those applied
in the preparation of the financial statements referred to in Section 4.01(e).
All computations determining compliance with financial covenants or terms,
including definitions used therein, shall be prepared in accordance with
generally accepted accounting principles in effect at the time of the
preparation of, and in conformity with those used to prepare, the historical
financial statements delivered to the Lenders pursuant to Section 4.01(e). If at
any time the computations for determining compliance with financial covenants or
provisions relating thereto utilize generally accepted accounting principles
different than those then being utilized in the financial statements being
delivered to the Lenders, such financial statements shall be accompanied by a
reconciliation statement. If at any time any change in GAAP or the required
adoption by the Company of international financial reporting standards would
affect the computation of any financial ratio or requirement set forth in this
Agreement, and either the Company or the Majority Lenders shall so request, the
Agent, the Lenders and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP or the adoption of such international financial reporting
standards (subject to the approval of the Majority Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein or the adoption of such
international financial reporting standards and (ii) the Company shall provide
to the Agent and the Lenders financial statements and other documents required
under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP or the adoption of such international
financial reporting standards. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, (a) whether a lease constitutes a capital
lease or an operating lease shall be determined based on GAAP as in effect on
the date hereof, notwithstanding any modification or interpretative change
thereto after the date hereof and (b) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Company
or any Subsidiary thereof at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a

23



--------------------------------------------------------------------------------




reduced or bifurcated manner as described therein, and such Debt shall at all
times be valued at the full stated principal amount thereof.
Section 1.04    Additional Committed Currencies. ( a) The Company may from time
to time request that Eurocurrency Rate Advances under a Facility (including with
respect to any Incremental Facility) be made in a currency other than those
specifically listed in the definition of “Committed Currency;” provided that the
Agent has reasonable access to an Agent’s Spot Rate of Exchange with respect to
the requested currency (each, and “Additional Committed Currency”). In the case
of any such request with respect to the making of Eurocurrency Rate Advances,
such request shall be subject to the approval of the Agent and the Appropriate
Lenders.
(b)    Any such request shall be made to the Agent not later than 11:00 a.m., 20
Business Days prior to the date of the desired Borrowing under the applicable
Facility (or such other time or date as may be agreed by the Agent in its sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Advances, the Agent shall promptly notify each Appropriate Lender thereof. Each
Appropriate Lender shall notify the Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Advances in such Additional
Committed Currency.
(c)    Any failure by any Appropriate Lender to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Lender to permit Eurocurrency Rate Advances to be made in such
Additional Committed Currency. If the Agent and all the Appropriate Lenders
consent to making Eurocurrency Rate Advances in such requested Additional
Committed Currency, the Agent shall so notify the Company and such Additional
Committed Currency shall thereupon be deemed for all purposes to be a Committed
Currency hereunder for purposes of any Borrowings of Eurocurrency Rate Advances
under the requested Facility. If the Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.04, the Agent shall
promptly so notify the Company.
Section 1.05    Tranche B Sub-Agent. Each Advance denominated in Singapore
Dollars, Australian Dollars or any other Committed Currency so specified by the
Agent from time to time shall be administered by the Tranche B Sub-Agent.
Accordingly, all Notices of Borrowing, Notices of Conversion/Continuation and
notices of prepayments of Advances in such designated currencies shall be
provided to the Tranche B Sub-Agent in addition to the Agent on the dates and by
the times specified in Article II.
Section 1.06    Swing Line Sub-Agent. Each Swing Line Advance denominated in
Euro or Sterling shall be administered by the Swing Line Sub-Agent. Accordingly,
all Notices of Swing Line Borrowing in such designated currencies shall be
provided to the Swing Line Sub-Agent in addition to the Agent on the dates and
by the times specified in Article II.
ARTICLE II    
AMOUNTS AND TERMS OF THE ADVANCES

24



--------------------------------------------------------------------------------




Section 2.01    The Advances. (a) Tranche A. Each Tranche A Lender severally
agrees, on the terms and conditions hereinafter set forth, to make Tranche A
Advances denominated in US Dollars or any Committed Currency to any Borrower
(other than any Borrower organized under the laws of Japan) from time to time on
any Business Day during the period from the Effective Date until the Termination
Date of such Lender in an amount (based in respect of any Advances to be
denominated in a Committed Currency by reference to the Equivalent thereof in US
Dollars determined on the date of delivery of the applicable Notice of
Borrowing) not to exceed such Lender’s Unused Tranche A Commitment. Each
Borrowing under the Tranche A Facility shall be in an amount not less than the
Borrowing Minimum or the Borrowing Multiple in excess thereof and shall consist
of Tranche A Advances of the same Type and in the same currency made on the same
day by the Lenders ratably according to their respective Tranche A Commitments.
Within the limits of each Lender’s Tranche A Commitment, any Borrower may borrow
under this Section 2.01(a)(i), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a)(i).
(a)    Tranche B. Each Tranche B Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Tranche B Advances denominated in US
Dollars or any Committed Currency to any Borrower from time to time on any
Business Day during the period from the Effective Date until the Termination
Date applicable to such Lender in an amount (based in respect of any Tranche B
Advances to be denominated in a Committed Currency by reference to the
Equivalent thereof in US Dollars determined on the date of delivery of the
applicable Notice of Borrowing) not to exceed at any time outstanding such
Lender’s Tranche B Commitment. Each Borrowing under the Tranche B Facility shall
be in an amount not less than the Borrowing Minimum or the Borrowing Multiple in
excess thereof and shall consist of Tranche B Advances of the same Type and in
the same currency made on the same day by the Lenders ratably according to their
respective Tranche B Commitments. Within the limits of each Lender’s Tranche B
Commitment, any Borrower may borrow under this Section 2.01(a)(ii), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(b).
(b)    Swing Line Advances. Each Swing Line Bank agrees, on the terms and
conditions hereinafter set forth, to make Swing Line Advances denominated in US
Dollars, Sterling or Euro to any Borrower from time to time on any Business Day
during the period from the date hereof until the Termination Date applicable to
such Swing Line Bank (i) in an aggregate amount (based in respect of any Swing
Line Advances to be denominated in Euro or Sterling by reference to the
Equivalent thereof in US Dollars determined on the date of delivery of the
applicable Notice of Swing Line Borrowing) for each Swing Line Bank not to
exceed at any time outstanding such Swing Line Bank’s Swing Line Commitment,
(ii) in an aggregate amount (based in respect of any Swing Line Advances to be
denominated in Euro or Sterling by reference to the Equivalent thereof in US
Dollars determined on the date of delivery of the applicable Notice of Swing
Line Borrowing) for all Swing Line Banks not to exceed at any time outstanding
the Swing Line Sub-Facility and (iii) in an amount (based in respect of any
Swing Line Advances to be denominated in Euro or Sterling by reference to the
Equivalent thereof in US Dollars determined on the date of delivery of the
applicable Notice of Swing Line Borrowing) for each Borrowing of Swing Line
Advances not to exceed the Unused Tranche A Commitments of the Tranche A Lenders
on such Business Day. No Swing Line Advance shall be used for the purpose of
funding the payment of principal of any

25



--------------------------------------------------------------------------------




other Swing Line Advance. Each Borrowing under the Swing Line Sub-Facility shall
be in an amount not less than the Borrowing Minimum or the Borrowing Multiple in
excess thereof and shall consist of Swing Line Advances of the same Type and in
the same currency made on the same day by the Swing Line Banks ratably according
to their respective Swing Line Commitments. Within the limits of the Swing Line
Sub-Facility and within the limits referred to in this Section 2.01(c), the
Borrowers may borrow under this Section 2.01(c), prepay pursuant to Section
2.06(e) and reborrow under this Section 2.01(c).
Section 2.02    Making the Advances.
(a)    (i) Except as otherwise provided in Section 2.02(a)(ii), each Borrowing
shall be made on notice, given not later than (x) 10:00 A.M. (New York City
time) on the date of a proposed Borrowing consisting of Base Rate Advances,
(y) 12:00 noon (New York City time) on the third Business Day prior to the date
of a proposed Borrowing consisting of Eurocurrency Rate Advances denominated in
US Dollars, Sterling, Yen or Euro and (z) 10:00 A.M. (Hong Kong time) on the
fifth Business Day prior to the date of a proposed Borrowing consisting of
Eurocurrency Rate Advances denominated in Singapore Dollars or Australian
Dollars, in each case by the applicable Borrower to the Agent, which shall give
to each Appropriate Lender prompt notice thereof by telecopier. Each such notice
of a Borrowing (a “Notice of Borrowing”) shall be by telecopier or telephone,
confirmed immediately in writing by hand delivery or telecopier, in
substantially the form of Exhibit A hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Facility and currency of such Borrowing, (iii)
Type of Advances comprising such Borrowing, (iv) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing comprised of Eurocurrency Rate
Advances, the initial Interest Period for each such Advance. Any Borrower may,
subject to the conditions herein provided, borrow more than one Borrowing on any
Business Day. Each Appropriate Lender shall, before 1:00 P.M. (New York City
time) in the case of a Borrowing consisting of Base Rate Advances, before 11:00
A.M. (New York City time) in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in US Dollars, Sterling, Yen or Euro or before 10:00
A.M. (Hong Kong time) in the case of a Borrowing consisting of Eurocurrency Rate
Advances denominated in Singapore Dollars or Australian Dollars, in each case on
the requested date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at its applicable address referred to in
Section 9.02, in same day funds, such Lender’s ratable portion of such
Borrowing. Upon fulfillment of the applicable conditions set forth in Section
3.02, the Agent will make such funds available to the applicable Borrower in
like funds as received by the Agent either by (i) crediting the account of such
Borrower on the books of the Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Agent by such Borrower; provided, however,
that, if such Borrowing is denominated in US Dollars, Sterling or Euro and
requested by a Borrower with an outstanding Swing Line Advance, the Agent shall
first make a portion of such funds equal to the aggregate principal amount of
any Swing Line Advances made to such Borrower in such currency by the Swing Line
Banks or held by any other Lender and outstanding on the date of such Borrowing,
plus interest accrued

26



--------------------------------------------------------------------------------




and unpaid thereon to and as of such date, available to the Swing Line Banks and
such other Lenders for repayment of such Swing Line Advances.
(ii)    (A) Each Swing Line Advance shall be made on notice, given not later
than (x) in the case of a Swing Line Advance to be denominated in US Dollars,
1:00 P.M. (New York City time) on the date of the proposed Swing Line Advance by
the applicable Borrower to the Agent (and the Agent shall give prompt notice
thereof to each Swing Line Bank) or (y) in the case of a Swing Line Advance to
be denominated in Euro or Sterling, 10:30 A.M. (London time) on the date of the
proposed Swing Line Advance by the applicable Borrower to the Agent and the
Swing Line Sub-Agent (and the Swing Line Sub-Agent shall give prompt notice
thereof to each Swing Line Bank), each of which the Agent shall give prompt
notice to the Tranche A Lenders. Each such notice of Swing Line Advances (a
“Notice of Swing Line Borrowing”) shall be by telephone, confirmed at once in
writing, or telecopier, specifying therein the requested (i) date of such
Advance, (ii) amount and currency of such Advance and (iii) maturity of such
Advance (which maturity shall be no later than the fifth Business Day after the
requested date of such Advance). Each Swing Line Advance shall be a Base Rate
Advance, if denominated in US Dollars, or an Overnight Eurocurrency Rate
Advance, if denominated in Euro or Sterling. Each Swing Line Bank shall, before
3:00 P.M. (New York City time), in the case of Swing Line Advances denominated
in US Dollars, and before 1:30 P.M. (London time), in the case of Swing Line
Advances denominated in Euro or Sterling, on the date of such Swing Line
Advance, make its pro rata share of such Borrowing available to the Agent at the
applicable Agent’s Account, in same day funds. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article
III, the Agent will make such funds available to the applicable Borrower at the
Agent’s address referred to in Section 9.02.
(B)    Upon written demand by any Swing Line Bank, with a copy of such demand to
the Agent, each other Tranche A Lender will purchase from such Swing Line Bank,
and such Swing Line Bank shall sell and assign to each such other Lender, such
other Lender’s Ratable Share of such outstanding Swing Line Advance, by making
available for the account of its Applicable Lending Office to the Agent for the
account of such Swing Line Bank, by deposit to the applicable Agent’s Account,
in same day funds, an amount equal to the portion of the outstanding principal
amount of such Swing Line Advance to be purchased by such Lender. Each Borrower
hereby agrees to each such sale and assignment. Each Appropriate Lender agrees
to purchase its Ratable Share of an outstanding Swing Line Advance on (i) the
Business Day on which demand therefor is made by a Swing Line Bank, provided
that notice of such demand is given not later than 11:00 A.M. (New York City
time) on such Business Day or (ii) the first Business Day next succeeding such
demand if notice of such demand is given after such time. Each Appropriate
Lender acknowledges and agrees that its obligation to purchase its Ratable Share
of Swing Line Advances pursuant to this paragraph is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of an Event of Default or a Potential Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Upon any such assignment by a Swing Line
Bank to any other Appropriate Lender of a portion of a Swing Line Advance, such
Swing Line Bank

27



--------------------------------------------------------------------------------




represents and warrants to such other Lender that it is the legal and beneficial
owner of such interest being assigned by it, but makes no other representation
or warranty and assumes no responsibility with respect to such Swing Line
Advance, this Agreement or the Borrowers. If and to the extent that any
Appropriate Lender shall not have so made the amount of such Swing Line Advance
available to the Agent, such Lender agrees to pay to the Agent forthwith on
demand such amount together with interest thereon, for each day from the date
such Lender is required to have made such amount available to the Agent until
the date such amount is paid to the Agent, at the (A) the Federal Funds Rate in
the case of Swing Line Advances denominated in US Dollars or (B) the cost of
funds incurred by the Swing Line Banks in respect of such amount in the case of
Advances denominated in Sterling or Euro. If such Lender shall pay to the Agent
such amount for the account of a Swing Line Bank on any Business Day, such
amount so paid in respect of principal shall constitute a Swing Line Advance
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Swing Line Advance held by such Swing Line
Bank shall be reduced by such amount on such Business Day.


(b)    Anything in subsection (a) above to the contrary notwithstanding,
(i)    no Borrower may select Eurocurrency Rate Advances for any Borrowing or
with respect to the Conversion or continuance of any Borrowing if the aggregate
amount of such Borrowing or such Conversion or continuance is less than the
Borrowing Minimum;
(ii)    there shall be no more than seven Interest Periods relating to
Eurocurrency Rate Advances outstanding under any Facility at any time;
(iii)    if any Appropriate Lender shall notify the Agent that the introduction
of or any change in or in the interpretation of any law or regulation, in each
case after the Effective Date, makes it unlawful, or that any central bank or
other Governmental Authority asserts that it is unlawful, for such Lender or its
Applicable Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances in any currency or to fund or maintain Eurocurrency
Rate Advances hereunder, the Commitment of such Lender to make Eurocurrency Rate
Advances in the affected currency or currencies or, in the case of Eurocurrency
Rate Advances in US Dollars to Convert all or any portion of Base Rate Advances
shall forthwith be suspended until the Agent shall notify the Company that such
Lender has determined that the circumstances causing such suspension no longer
exist and the applicable Borrower shall prepay or, if applicable and such
Advances are denominated in US Dollars, Convert all Eurocurrency Rate Advances
of such Lender to Base Rate Advances, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Advances to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Advances; to the extent
that such affected Eurocurrency Rate Advances become Base Rate Advances, all
payments of principal that would have been otherwise applied to such
Eurocurrency Rate Advances shall be applied instead to such Lender’s Base Rate
Advances; provided that if, at any time after a Lender gives notice under this
Section 2.02(b)(iii), such Lender determines that it may lawfully make
Eurocurrency Rate Advances, such Lender shall promptly give notice of that
determination to the Company and the Agent. The Borrowers’ right to request,

28



--------------------------------------------------------------------------------




and such Lender’s obligation, if any, to make Eurocurrency Rate Advances shall
thereupon be restored; and
(iv)    if, with respect to any Facility, the Majority Facility Lenders shall
notify the Agent that (A) the Eurocurrency Rate for Eurocurrency Rate Advances
comprising such Borrowing will not adequately reflect the cost to such Majority
Facility Lenders of making, funding or maintaining their respective Eurocurrency
Rate Advances for such Borrowing or (B) deposits in the applicable currency are
not being offered to banks in the applicable interbank market for the applicable
amount and Interest Period of such Borrowing or (C) reasonable and adequate
means do not exist for ascertaining the Eurocurrency Rate for such Interest
Period, the right of the Borrowers to select Eurocurrency Rate Advances for such
Borrowing or any subsequent Borrowing under such Facility in the affected
currency shall be suspended until the Agent shall notify the Company and the
Appropriate Lenders that the circumstances causing such suspension no longer
exist, and, if such Borrowing is denominated in US Dollars, each Advance
comprising such Borrowing shall be made as a Base Rate Advance.
(c)    Each Notice of Borrowing shall be irrevocable and binding on the Borrower
providing such notice. In the case of any Borrowing which the related Notice of
Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
applicable Borrower shall indemnify each Appropriate Lender against any loss,
cost or expense incurred by such Lender by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing or by reason of the
termination of hedging or other similar arrangements, in each case when such
Advance is not made on such date, including without limitation, as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III.
The Lender making demand for such indemnification shall deliver to the
applicable Borrower concurrently with such demand a written statement as to such
losses, expenses and liabilities, and this statement shall be conclusive as to
the amount of compensation due to such Lender, absent manifest error.
(d)    Unless the Agent shall have received notice from an Appropriate Lender at
least one hour prior to the time any Borrowing is due to be funded by the
Lenders that such Lender will not make available to the Agent such Lender’s
ratable portion of such Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the applicable Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
applicable Borrower severally agrees to repay to the Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to such Borrower until the date such amount
is repaid to the Agent, at (i) in the case of such Borrower, higher of (A) the
interest rate applicable at the time to the Advances comprising such Borrowing
and (B) the cost of funds incurred by the Agent in respect of such amount and
(ii) in the case of such Lender, (A) the Federal Funds Rate in the case of
Advances denominated in US Dollars or (B) the cost of funds incurred by the
Agent in respect of such amount in the case of Advances denominated in Committed
Currencies. If such Lender

29



--------------------------------------------------------------------------------




shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.
(e)    The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Appropriate Lender of its obligation,
if any, hereunder to make its Advance on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.
Section 2.03    [Reserved].
Section 2.04    Fees.
(a)    Facility Fees. The Company agrees to pay to the Agent for the account of
each Lender a facility fee on the amount of such Lender’s Commitment(s) (or if
no Commitment is in effect, Advances), whether used or unused, from the
Effective Date, in the case of each Bank, and, to the extent not paid by the
Company to any other Lender in respect of the same Commitment for the same
period, from the effective date specified in the Assignment and Assumption
pursuant to which a successor to any Bank or other Lender becomes a Lender
hereunder, in each case until the Termination Date of such Lender, payable in
arrears on the last day of each March, June, September and December during the
term of such Lender’s Commitment(s), commencing December 31, 2013, and on the
Termination Date of such Lender, in an amount equal to the product of (i) the
average daily aggregate amount of such Lender’s Commitment (whether used or
unused) in effect during the period for which such payment that is to be made
times (ii) the weighted average rate per annum that is the Facility Fee
Rate with respect to each day during such period, provided that no Defaulting
Lender shall be entitled to receive any facility fee in respect of its unused
Commitment for any period during which that Lender is a Defaulting Lender (and
the Company shall not be required to pay such fee that otherwise would have been
required to have been paid to that Defaulting Lender).
(b)    Agents’ Fees. The Company agrees to pay to the Agent the fees payable
pursuant to the fee letter dated September 20, 2013 between the Company and
Citigroup Global Markets, Inc., in the amounts and at the times specified in
such letter.
Section 2.05    Optional Reduction of the Commitments.
The Company shall have the right, upon at least three Business Days’ notice to
the Agent by the Company, to terminate in whole or permanently reduce ratably in
part the unused portions of the respective Commitments of the Lenders under any
Facility, provided that the aggregate amount of the Commitments of the Lenders
under any Facility shall not be reduced to an amount which is less than the
aggregate principal amount of the Advances then outstanding under such Facility,
and provided, further, that each partial reduction shall be in the aggregate
amount of US$10,000,000 or an integral multiple of US$1,000,000 in excess
thereof. A notice of reduction or termination of the Commitments delivered by
the Company pursuant to this Section 2.05 may state that such notice is
conditioned on the effectiveness of other credit facilities or the availability
of a source of funds for the prepayment in full of the obligations under this
Agreement, in which

30



--------------------------------------------------------------------------------




case, such notice may be revoked or extended by the Company (by notice to the
Agent on or prior to the specified effective date) if such condition is not
satisfied.
Section 2.06    Repayment and Prepayment of Advances.
(a)    Mandatory Repayment on Termination Date. Each Borrower shall repay the
outstanding principal amount of each Lender’s Advances made to it by each Lender
on the Termination Date applicable to such Lender.
(b)    Mandatory Prepayment Due to Reductions of Commitments. The Borrowers
shall from time to time prepay the Advances under any Facility to the extent
necessary so that the sum of the aggregate principal amount of the Advances
under such Facility then outstanding does not exceed the aggregate amount of the
Commitments of all of the Appropriate Lenders under such Facility then in
effect.
(c)    Voluntary Prepayments of Borrowings. The Borrowers shall not have any
right to prepay any principal amount of any Advances other than as provided in
this subsection (c). Any Borrower may, on any Business Day, upon notice to the
Agent not later than 12:00 noon (New York City time) on such Business Day, in
the case of Base Rate Advances, at least two Business Days’ notice to the Agent,
in the case of Eurocurrency Rate Advances denominated in US Dollars, Sterling,
Yen or Euro and at least five Business Days’ notice to the Agent, in the case of
Eurocurrency Rate Advances denominated in Singapore Dollars or Australian
Dollars, in each case stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given the applicable Borrower shall
prepay such stated amount; provided, however, that (i) each partial prepayment
shall be in an aggregate principal amount not less than the Borrowing Minimum
and integral multiples of the Borrowing Multiple in excess thereof and (ii) in
the case of any such prepayment of any Eurocurrency Rate Advance, such Borrower
shall pay all accrued interest to the date of such prepayment on the portion of
such Eurocurrency Rate Advance being prepaid and shall be obligated to reimburse
the Lenders in respect thereof pursuant to Section 9.04(b). Each notice or
prepayment will specify the date and amount of such prepayment and the Advances
to be prepaid; provided that, and without limiting the applicable Borrower’s
obligations under Section 9.04(b), if a notice of prepayment is given in
connection with a conditional notice of reduction or termination of the
Commitments as contemplated by Section 2.05, then such notice of prepayment may
be revoked or extended if such notice of reduction or termination is revoked in
accordance with Section 2.05.
(d)    Mandatory Prepayment Due to Currency Fluctuations. (i) If, on any date,
the Agent notifies the Company that, on any interest payment date with respect
to any Facility, the sum of (A) the aggregate principal amount of all Advances
under such Facility denominated in US Dollars plus (B) the Equivalent in US
Dollars (determined on the third Business Day prior to such interest payment
date) of the aggregate principal amount of all Advances under such Facility
denominated in Committed Currencies then outstanding exceeds 103% of the
aggregate Commitments of the Lenders under such Facility on such date, the
Borrowers shall, as soon as practicable and in any event within two Business
Days after receipt of such notice, prepay the outstanding principal amount of
any Advances owing by the Borrowers in an aggregate amount sufficient to reduce
such sum to an amount not to exceed 100% of the aggregate Commitments of

31



--------------------------------------------------------------------------------




the Lenders under such Facility on such date. The Agent shall give prompt notice
of any prepayment required under this Section 2.06(d) to the Company and the
Appropriate Lenders, and shall provide prompt notice to the Company of any such
notice of required prepayment received by it from any Lender. In the case of any
such prepayment of any Eurocurrency Rate Advance, such Borrower shall pay all
accrued interest to the date of such prepayment on the portion of such
Eurocurrency Rate Advance being prepaid and shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(b).
(e)    Repayment of Swing Line Advances. Each Borrower shall repay to the Agent
for the ratable account of each Swing Line Bank and each other Lender which
holds a Swing Line Advance the outstanding principal amount of each Swing Line
Advance held by it on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
five Business Days after the requested date of such Borrowing) and the
Termination Date applicable to such Swing Line Bank or such Lender.
Section 2.07    Interest on Advances. Each Borrower shall pay interest accrued
on the principal amount of each Advance made to it outstanding from time to time
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
(a)    Base Rate Advances. If such Advance is a Base Rate Advance, a rate per
annum equal at all times to the sum of the Base Rate in effect from time to time
plus the Applicable Margin, payable in arrears on the last day of each March,
June, September and December during the term of this Agreement, commencing
December 31, 2013, and on the Termination Date of the applicable Lender;
provided that the Agent may, upon the request of the Majority Lenders, require
that such Borrower pay interest (“Base Rate Default Interest”) on any amount of
principal, interest, fees and other amounts payable under this Agreement
(including, without limitation, the principal amount of Base Rate Advances, but
excluding the principal amount of Eurocurrency Rate Advances) which is not paid
when due (whether at stated maturity, by acceleration or otherwise) from the
date on which such amount is due until such amount is paid in full, payable on
demand, at a rate per annum equal at all times to 2% per annum above the Base
Rate in effect from time to time plus the Applicable Margin; provided, however,
that following the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Agent to declare the Advances due and
payable pursuant to the provisions of Section 6.01, and upon acceleration of the
Advances, Base Rate Default Interest shall accrue and be payable hereunder
whether or not previously required by the Majority Lenders.
(b)    Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the sum of the Eurocurrency Rate for the applicable currency for such
Interest Period plus the Applicable Margin, payable in arrears on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on the day which occurs during such Interest Period three months
from the first day of such Interest Period; provided that the Agent may, upon
the request of the Majority Lenders, require that such Borrower pay interest
(“Eurocurrency Default Interest”) on any principal amount of any Eurocurrency
Rate Advance which is not paid when due (whether at stated maturity, by
acceleration or otherwise) from the date on which such amount is due until such

32



--------------------------------------------------------------------------------




amount is paid in full, payable on demand, at a rate per annum equal at all
times to (A) during the Interest Period applicable to such Eurocurrency Rate
Advance, 2% per annum above the rate per annum required to be paid on such
amount immediately prior to the date on which such amount became due and
(B) after the expiration of such Interest Period, 2% per annum above the Base
Rate in effect from time to time plus the Applicable Margin; provided, however,
that following the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Agent to declare the Advances due and
payable pursuant to the provisions of Section 6.01, and upon acceleration of the
Advances, Eurocurrency Default Interest shall accrue and be payable hereunder
whether or not previously required by the Majority Lenders.
(c)    Overnight Eurocurrency Rate Advances. For each Overnight Eurocurrency
Rate Advance, a rate per annum equal at all times to the sum of (x) the
Overnight Eurocurrency Rate in effect from time to time plus (y) the Applicable
Margin applicable to Eurocurrency Rate Advances in effect from time to time,
payable in arrears on the date such Overnight Eurocurrency Rate Advance shall be
paid in full; provided that the Agent may, upon the request of the Majority
Lenders, require that such Borrower pay interest (“Swing Line Default Interest”)
on any principal amount of any Swing Line Advance which is not paid when due
(whether at stated maturity, by acceleration or otherwise) from the date on
which such amount is due until such amount is paid in full, payable on demand,
at a rate per annum equal at all times to the greater of (x) 2% per annum above
the Base Rate in effect from time to time plus the Applicable Margin and (y) 2%
per annum above the rate per annum required to be paid on such amount
immediately prior to the date on which such amount became due; provided,
however, that following the making of the request or the granting of the consent
specified by Section 6.01 to authorize the Agent to declare the Advances due and
payable pursuant to the provisions of Section 6.01, and upon acceleration of the
Advances, Swing Line Default Interest shall accrue and be payable hereunder
whether or not previously required by the Majority Lenders.
(d)    Reserves on Eurocurrency Rate Advances. Each Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Advance made to such
Borrower equal to the actual costs of such reserves allocated to such Advance by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Advance, provided such Borrower shall have received
at least 10 days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant interest payment date, such additional interest shall be due and
payable 10 days from receipt of such notice.
Section 2.08    Interest Rate Determination. The Agent shall give prompt notice
to the Company, the applicable Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.07(a) or
2.07(b).
Section 2.09    Voluntary Conversion or Continuation of Advances.

33



--------------------------------------------------------------------------------




(a)    Each Borrower may on any Business Day, upon notice given to the Agent not
later than 12:00 noon (New York City time) on the third Business Day (or, in the
applicable Advances are denominated in Singapore Dollars or Australian Dollars,
not later than 10:00 A.M. (Hong Kong time) on the fifth Business Day) prior to
the date of the proposed Conversion or continuance (a “Notice of
Conversion/Continuation”) and subject to the provisions of Section 2.02(b),
(i) Convert Advances denominated in US Dollars of one Type comprising the same
Borrowing into Advances denominated in US Dollars of another Type and (ii) upon
the expiration of any Interest Period applicable to Advances which are
Eurocurrency Rate Advances in any currency made to such Borrower, continue all
(or, subject to Section 2.02(b), any portion of) such Advances as Eurocurrency
Rate Advances in the same currency and the succeeding Interest Period(s) of such
continued Advances shall commence on the last day of the Interest Period of the
Advances to be continued; provided, however, that any Conversion of any
Eurocurrency Rate Advances denominated in US Dollars into Base Rate Advances
shall be made on, and only on, the last day of an Interest Period for such
Eurocurrency Rate Advances. Each such Notice of Conversion/Continuation shall,
within the restrictions specified above, specify (A) the date of such
continuation or Conversion, (B) the Advances (or, subject to Section 2.02(b),
any portion thereof) to be continued or Converted, (C) if such continuation is
of, or such Conversion is into, Eurocurrency Rate Advances, the duration of the
Interest Period for each such Advance and (D) that no Potential Event of Default
or Event of Default has occurred and is continuing. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Advances comprising such Borrowing, and the Advances comprising each
such portion shall be considered a separate Borrowing.
(b)    If upon the expiration of the then existing Interest Period applicable to
any Advance which is a Eurocurrency Rate Advance denominated in US Dollars made
to a Borrower, such Borrower shall not have delivered a Notice of
Conversion/Continuation in accordance with this Section 2.09, then such Advance
shall upon such expiration automatically be Converted to a Base Rate Advance. If
upon the expiration of the then existing Interest Period applicable to any
Advance which is a Eurocurrency Rate Advance denominated in any Committed
Currency made to a Borrower, such Borrower shall not have delivered a Notice of
Conversion/Continuation in accordance with this Section 2.09, then such Advance
shall upon such expiration automatically be continued with an Interest Period of
one month.
(c)    After the occurrence of and during the continuance of a Potential Event
of Default or an Event of Default, no Borrower may elect to have (i) an Advance
denominated in US Dollars be made or continued as, or Converted into, a
Eurocurrency Rate Advance after the expiration of any Interest Rate then in
effect for that Advance or (ii) an Advance denominated in any Committed Currency
to be made or continued as a Eurocurrency Rate Advance having an Interest Period
of longer than one month.
Section 2.10    Increased Costs.
(a)    If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements in the case of
Eurocurrency Rate Advances payable under Section 2.07(d)) in or in the
interpretation of any law or regulation, in each case after the Effective Date,
or (ii) the compliance with any guideline or request from any central bank or

34



--------------------------------------------------------------------------------




other Governmental Authority (whether or not having the force of law), in each
case issued after the Effective Date, there shall be any increase in the cost
(other than with respect to Taxes) to any Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Advances made to any Borrower, then
such Borrower shall from time to time, upon demand by such Lender (with a copy
of such demand to the Agent), pay to the Agent for the account of such Lender
additional amounts sufficient to compensate such Lender for such increased cost.
A reasonably detailed certificate as to the amount and manner of calculation of
such increased cost, submitted to the Company, the applicable Borrower and the
Agent by such Lender, shall be conclusive and binding for all purposes, absent
manifest error.
(b)    If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case issued after the
Effective Date, affects or would affect the amount of capital or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital or liquidity is
increased by or based upon the existence of such Lender’s commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
(with a copy of such demand to the Agent), the Company shall immediately pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital or liquidity to be allocable to
the existence of such Lender’s commitment to lend hereunder. A reasonably
detailed certificate as to such amounts and the manner of calculation thereof
submitted to the Company and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error. For the avoidance of doubt and
notwithstanding anything in this Section to the contrary, this Section 2.10(b)
shall apply to all requests, rules, guidelines or directives concerning capital
adequacy issued in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act, regardless of the date adopted, issued, promulgated or
implemented and this Section 2.10(b) shall apply to all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued or implemented.
(c)    If a Lender shall change its Applicable Lending Office, such Lender shall
not be entitled to receive any greater payment under Sections 2.10 and 2.12 than
the amount such Lender would have been entitled to receive if it had not changed
its Applicable Lending Office, unless such change was made at the request of the
Company or at a time when the circumstances giving rise to such greater payment
did not exist.
Section 2.11    Payments and Computations.
(a)    The Borrowers shall make each payment hereunder (except with respect to
principal of, interest on, and other amounts relating to, Advances denominated
in a Committed Currency), not later than 1:00 P.M. (New York City time) on the
day when due in US Dollars to the Agent at its address referred to in
Section 9.02 in same day funds, without setoff, deduction or counterclaim. The
Borrowers shall make each payment hereunder with respect to principal of,
interest on, and other amounts relating to, Advances denominated in a Committed
Currency, not

35



--------------------------------------------------------------------------------




later than 11:00 A.M. (at the applicable Agent’s Account for such Committed
Currency) on the day when due in such Committed Currency to the Agent, by
deposit of such funds to the applicable Agent’s Account in same day funds,
without setoff, deduction or counterclaim. Subject to the immediately succeeding
sentence, the Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably (other
than, to the extent the applicable Termination Date is not the same for all
Appropriate Lenders, pursuant to Section 2.06(a)) to the Appropriate Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon receipt of principal or
interest paid after an Event of Default and an acceleration or a deemed
acceleration of amounts due hereunder, the Agent will promptly thereafter cause
to be distributed like funds relating to the payment of principal or interest
ratably in accordance with each Lender’s outstanding Advances to the Lenders for
the account of their respective Applicable Lending Offices. Upon its acceptance
of an Assignment and Assumption and recording of the information contained
therein in the Register pursuant to Section 9.07(c), from and after the
effective date specified in such Assignment and Assumption, the Agent shall make
all payments hereunder in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.
(b)    All computations of interest based on the Base Rate determined by
reference to Citibank’s base rate shall be made by the Agent on the basis of a
year of 365 or 366 days, as the case may be, and all computations of interest
based on the Eurocurrency Rate or the Federal Funds Rate and of facility fees
shall be made by the Agent on the basis of a year of 360 days (or, in each case
of Advances denominated in Committed Currencies where market practice differs,
in accordance with market practice), in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or such fees are payable. Each determination by the Agent of
an interest rate hereunder shall be conclusive and binding for all purposes,
absent manifest error.
(c)    Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of payment of interest or facility fee, as the case may be;
provided, however, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
(d)    Unless the Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent that the applicable Borrower shall not have so made such payment in full
to the Agent, each Lender shall repay to the Agent forthwith on demand such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, at the Federal Funds Rate in

36



--------------------------------------------------------------------------------




the case of Advances denominated in US Dollars or the cost of funds incurred by
the Agent in respect of such amount in the case of Advances denominated in
Committed Currencies.
(e)    To the extent that the Agent receives funds for application to the
amounts owing by any Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this Section
2.11, the Agent shall be entitled to convert or exchange such funds into US
Dollars or into a Committed Currency, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.11; provided that each Borrower and each of the Lenders
hereby agrees that the Agent shall not be liable or responsible for any loss,
cost or expense suffered by such Borrower or such Lender as a result of any
conversion or exchange of currencies effected pursuant to this Section 2.11(e)
or as a result of the failure of the Agent to effect any such conversion or
exchange; and provided further that the Borrowers agree to indemnify the Agent
and each Lender, and hold the Agent and each Lender harmless, for any and all
losses, costs and expenses incurred by the Agent or any Lender for any
conversion or exchange of currencies (or the failure to convert or exchange any
currencies) in accordance with this Section 2.11(e).
Section 2.12    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Indemnification by the Borrowers. Each Borrower shall indemnify each
Recipient, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, in each case attributable to any payment made by or on account of any
obligation of such Borrower, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth in reasonable detail the calculation of the amount of
such payment or liability delivered to the applicable Borrower by a Lender (with
a copy to the

37



--------------------------------------------------------------------------------




Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Borrower to a Governmental Authority pursuant to this Section 2.12, such
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Agent, at the time or times
reasonably requested by the Company or the Agent, such properly completed and
executed documentation reasonably requested by the Company or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company or the Agent as will enable the Company
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.12(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

38



--------------------------------------------------------------------------------




(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), whichever of the following is
applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Agent to determine the withholding or deduction required to be
made; and

39



--------------------------------------------------------------------------------




(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Company or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Agent as may be necessary for the
Company and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Agent in writing of
its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.12 (including by
the payment of additional amounts pursuant to this Section 2.12), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Without prejudice to the survival of any other agreement hereunder, the
agreements and obligations of each Borrower contained in this Section 2.12, and
the agreements and obligations of all Persons under Section 2.12(g), shall
survive the payment in full of principal and interest hereunder.
Section 2.13    Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances under any Facility and accrued interest thereon or other
such obligations greater than its pro rata share thereof as provided

40



--------------------------------------------------------------------------------




herein, then the Lender receiving such greater proportion shall (a) notify the
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other obligations of the other Appropriate Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Appropriate Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Advances and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Company or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Upon the acceleration or deemed acceleration of the Advances, the obligation of
the Lenders to purchase participations in Advances and other obligations shall
apply to all other Lenders, irrespective of Facility. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the applicable Borrower in the amount of such
participation.
Section 2.14    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Advance owing to such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. Each Borrower agrees that upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a
promissory note or other evidence of indebtedness is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Advances under a Facility owing to, or to be made by, such
Lender, such Borrower shall promptly execute and deliver to such Lender
promissory notes or other evidence of such indebtedness, in form and substance
reasonably satisfactory to such Borrower and such Lender, payable to the order
of such Lender in a principal amount equal to the Commitment of such Lender
under such Facility; provided, however, that the execution and delivery of such
promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.
(b)    The Register maintained by the Agent pursuant to Section 9.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date, amount, currency and
tenor, as applicable, of each Borrowing,

41



--------------------------------------------------------------------------------




the Borrower that received the proceeds of such Borrowing, the Facility of such
Borrowing, the Type of Advances comprising such Borrowing, and the Interest
Period applicable thereto, (ii) the terms of each Assignment and Assumption
delivered to and accepted by it, if any, (iii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder, and (iv) the amount of any sum received by the Agent from each
Borrower hereunder and each Lender’s share thereof.
(c)    The entries made in the Register shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.15    Use of Proceeds.
(a)    Advances shall be used by the Borrowers for acquisitions and for general
corporate purposes.
(b)    No portion of the proceeds of any Advances under this Agreement shall be
used by any Borrower or any of its Subsidiaries in any manner which might cause
the Advances or the application of such proceeds to violate, or require any
Lender to make any filing or take any other action under, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
(c)    The Borrowers will not request any Borrowing, and the Borrowers shall not
knowingly use, and shall procure that their respective Subsidiaries and their
respective directors, officers, employees and agents shall not knowingly use,
the proceeds of any Borrowing (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.
Section 2.16    Extension of the Commitment Termination Date. The Company may,
not later than 30 days, and not earlier than 60 days, prior to each applicable
anniversary of the Effective Date during the term of this Agreement (as may be
extended from time to time pursuant to this Section 2.16) (the “Current
Anniversary Date”), and not more than once in any calendar year, from time to
time request that the Commitment Termination Date in respect of any Facility for
all Eligible Lenders (as defined below) under such Facility be extended for a
period of one year by delivering to the Agent a copy of an extension request
signed by the Company (an “Extension Request”) in substantially the form of
Exhibit D hereto; provided that at the time of such request and as of the date
of any such extension of the Commitment Termination Date, (i) the
representations and warranties of the Company contained in Article IV are
correct in all material respects (except those representations and warranties
qualified by materiality, which shall be true and correct) on and as of such
date, as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates only to an earlier date, in which
case they were correct in all material respects (except those representations
and warranties qualified by materiality, which shall be true and correct) as of
such earlier date, and (ii) no Event of Default or Potential Event of Default
has occurred and is

42



--------------------------------------------------------------------------------




continuing. The Agent shall promptly notify each Appropriate Lender of its
receipt of such Extension Request. On or prior to the fifteenth day (the
“Determination Date”) prior to the Current Anniversary Date, each Eligible
Lender shall notify the Agent and the Company of its willingness or
unwillingness to extend its Commitment Termination Date hereunder from the
Commitment Termination Date in effect prior to such extension. Any Eligible
Lender that shall fail to so notify the Agent and the Company, on or prior to
the Determination Date, shall be deemed to have declined to so extend. In the
event that, on or prior to the Determination Date, Eligible Lenders representing
more than 50% of the aggregate amount of the Commitments of all Eligible Lenders
then in effect in respect of the applicable Facility shall consent to such
extension, the Agent shall so advise the Appropriate Lenders and the Company and
the Commitment Termination Date of each such consenting Eligible Lender (each a
“Consenting Lender”) shall be extended to the date indicated in the Extension
Request. Thereafter, (i) for each Consenting Lender, the term “Commitment
Termination Date” as used herein and in any promissory note executed and
delivered by the Company pursuant to Section 2.14 hereof, shall at all times
refer to such date indicated in the Extension Request, unless it is later
extended pursuant to this Section 2.16, and (ii) for each Lender that is not an
Eligible Lender or a Consenting Lender the term “Commitment Termination Date”
shall at all times refer to the date which was the Commitment Termination Date
of such Lender then in effect prior to the delivery to the Agent of such
Extension Request. In the event that, as of the Determination Date, the
Consenting Lenders represent 50% or less of the aggregate amount of the
Commitments of all Eligible Lenders then in effect under the applicable
Facility, the Agent shall so advise the Appropriate Lenders and the Company, and
none of the Lenders’ Commitment Termination Dates shall be extended to the date
indicated in the Extension Request and each Appropriate Lender’s Commitment
Termination Date shall continue to be the date which was the Commitment
Termination Date of such Lender immediately prior to the delivery to the Agent
of such Extension Request. For purposes of this Section 2.16, the term “Eligible
Lenders” means, with respect to any Extension Request related to any Facility,
(i) all Appropriate Lenders if no Appropriate Lender’s Commitment Termination
Date had been extended pursuant to this Section 2.16 prior to the delivery to
the Agent of such Extension Request, and (ii) in all other cases, those
Appropriate Lenders which had extended their Commitment Termination Date in the
most recent extension of any Commitment Termination Date effected pursuant to
this Section 2.16.
Section 2.17    Mitigation Obligations; Replacement of Lenders; Non-Ratable
Termination of Commitments.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.12, or if any Lender gives the Agent
any notice under Section 2.02(b)(iii) that it is unlawful for such Lender to
make or maintain Eurocurrency Rate Advances, then such Lender shall (at the
request of the Company) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.10 or 2.12, or

43



--------------------------------------------------------------------------------




eliminate such unlawfulness, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 2.10, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.12, or if any Lender gives the Agent any
notice under Section 2.02(b)(iii) that it is unlawful for such Lender to make or
maintain Eurocurrency Rate Advances, and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
2.17(a), or if any Lender is a Defaulting Lender, a Non-Consenting Lender or a
Protesting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.07), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.10, Section 2.12 or
Section 9.04) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
(i)    the Company shall have paid to the Agent the assignment fee (if any)
specified in Section 9.07;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.12, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    in the case of any such assignment resulting from a notice of
unlawfulness under Section 2.02(b)(iii), the assignee will not be subject to
such unlawfulness;
(v)    such assignment does not conflict with applicable law;
(vi)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and
(vii)    no Event of Default or Potential Event of Default shall have occurred
and be continuing.

44



--------------------------------------------------------------------------------




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
(c)    Non-Ratable Termination of Commitments. If any Lender requests
compensation under Section 2.10 and the Majority Lenders are not also doing the
same, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.12 and the Borrower is not also required to make
such payments to the Majority Lenders, or if any Lender gives the Agent any
notice under Section 2.02(b)(iii) that it is unlawful for such Lender to make or
maintain Eurocurrency Advances and the Majority Lenders have not also provided
such notice, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3(a), or if any
Lender is a Defaulting Lender, a Non-Consenting Lender or a Protesting Lender
and, in the case of a Protesting Lender, the Majority Lenders are not also
Protesting Lenders, then the Company may, upon notice to such Lender and the
Agent, terminate the Commitments of such Lender in full (or, in the case of a
Protesting Lender, the Commitment of such Lender under each Facility as to which
the applicable Designated Subsidiary is requested to have the right to borrow);
provided that:
(i)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 9.04(b)) from the Borrowers; and
(ii)    no Event of Default or Potential Event of Default shall have occurred
and be continuing.
The Commitments of a Lender may not be terminated if, prior thereto, as a result
of a waiver by such Lender or otherwise, the circumstances entitling the Company
to terminate such Commitment cease to apply.
Section 2.18    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of any Defaulting Lender
under this Agreement (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) by any Borrower for the account of a Defaulting Lender
under this Agreement will not be required to be paid or distributed to such
Defaulting Lender, but will instead be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent under this Agreement; second, to the
funding of any Advance in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third, if so

45



--------------------------------------------------------------------------------




determined by the Agent and the Company, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any
Advances under this Agreement. If such Lender is still a Defaulting Lender and
any amounts remain in such account on the date that the Commitments are
terminated and all payment obligations of the Borrowers hereunder are paid in
full, then such amounts will be applied by the Agent to the making of payments
in the following order of priority: first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder; second, to the payment of any
amounts owing by such Defaulting Lender to any Swing Line Bank hereunder; third,
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Agent; fourth, to the payment of any amounts owing to the Lenders or the
Swing Line Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or any Swing Line Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fifth, to the payment of any amounts owing to
any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and sixth,
to pay amounts owing under this Agreement to such Defaulting Lender or as a
court of competent jurisdiction may otherwise direct; provided that any amounts
held as cash collateral for funding obligations of a Defaulting Lender shall be
returned to such Defaulting Lender upon the termination of this Agreement and
the satisfaction of such Defaulting Lender’s obligations hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.18 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(ii)    Certain Fees. No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.18, performance by any Borrower of its obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.18. The rights
and remedies against a Defaulting Lender under this Section 2.18 are in addition
to any other rights and remedies which any Borrower, the Agent or any Lender may
have against such Defaulting Lender.
(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Swing Line Advances shall be
reallocated among the non-Defaulting Lenders under the Tranche A Facility in
accordance with their respective Ratable Shares (calculated without regard to
such Defaulting Lender’s Tranche A Commitment) but only to the extent that (x)
no Event of Default or Potential Event of Default exists at the time of such
reallocation (and, unless the Borrowers shall have otherwise notified the Agent
at such time, the Borrowers shall be deemed to have represented and warranted
that such condition is satisfied at such time), and (y) such reallocated
participation does not, as to any Tranche A Lender, exceed such Lender’s Unused
Tranche A Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting

46



--------------------------------------------------------------------------------




Lender, including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.
(iv)    Repayment of Swing Line Advances. If the reallocation described in
clause (iii) above cannot, or can only partially, be effected, the applicable
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, prepay Swing Line Advances in an amount equal to the
amount of the participation of the Defaulting Lenders.
(b)    Defaulting Lender Cure. If the Company and the Agent agree in writing in
their reasonable determination that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be funded
and held on a pro rata basis by the Appropriate Lenders in accordance with their
Ratable Share of the applicable Facility or Facilities, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.
(c)    New Swing Line Advances. So long as any Tranche A Lender is a Defaulting
Lender, no Swing Line Bank shall be required to fund any Swing Line Advances
unless the participations of Defaulting Lenders in such Swing Line Advances have
been fully reallocated in accordance with Section 2.18(a)(iii).
Section 2.19    Special Purpose Funding Vehicles.
(a)    Notwithstanding anything to the contrary contained herein, any Lender, (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Advance that such Granting Lender would
otherwise be obligated to fund pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by an SPC to fund any Advance,
and (ii) if an SPC elects not to exercise such option or otherwise fails to fund
all or any part of such Advance, the Granting Lender shall be obligated to fund
such Advance pursuant to the terms hereof. The funding of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in this Agreement,
any SPC may disclose on a confidential basis any non-public information relating
to its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety or guarantee to such SPC.

47



--------------------------------------------------------------------------------




(b)    Each Granting Lender, acting solely for this purpose on the Borrowers’
behalf, shall maintain a register comparable to the Register maintained by the
Agent pursuant to Section 9.07(c) for purpose of recording the funding of
Advances by SPCs.
(c)    Assignments of and participations in Advances funded by SPCs shall be
subject to the provisions of Section 9.07.
(d)    Notwithstanding anything to the contrary in this Agreement, (i) no
Borrower shall be required to pay any amount under Sections 2.10, 2.12 or 2.17
that is greater than the amount which such Borrower would have been required to
pay had such SPC not provided such Borrower with any part of any Advance of such
Granting Lender and (ii) an SPC shall not be entitled to any benefits under
Section 2.12 unless such SPC agrees to be subject to the provisions of Sections
2.10(d), 2.12(d), 2.12(f), 2.12(g) and 2.17 as if it were an assignee (as of the
date it funds its first Advance hereunder) under Section 9.07.
Section 2.20    Incremental Commitments.
(a)    The Company may, by written notice to the Agent from time to time but not
more than twice in any calendar year, request Incremental Commitments in an
amount not to exceed the Incremental Amount from one or more Incremental Lenders
(which may include any existing Lender) willing to provide such Incremental
Advances in their sole discretion; provided, that each Incremental Lender (which
is not an existing Lender) shall be subject to the approval requirements of
Section 9.07. Such notice shall set forth (A) the amount of the Incremental
Commitments being requested (which shall be in multiples of US$10,000,000),
(B) the date on which such Incremental Commitments are requested to become
effective (the “Increased Amount Date”) and (C) whether such Incremental
Commitments are to be Tranche A Commitments, Tranche B Commitments or
commitments to make revolving advances with currency, borrowers and/or
amortization terms different from the existing Facilities (“Other Revolving
Credit Advances”). The designation of Commitments to any Other Revolving Credit
Advances shall be made pursuant to an amendment (each, an “Incremental Facility
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Company, the Agent and each applicable Incremental Lender. No
Lender shall be obligated to increase its Commitments pursuant to this Section
2.19 unless it so agrees.
(b)    The Company and each Incremental Lender shall execute and deliver to the
Agent an agreement in form and substance reasonably satisfactory to the Agent
(each, an “Incremental Assumption Agreement”) to evidence the Incremental
Commitment of such Incremental Lender. Each Incremental Assumption Agreement
shall specify the terms of the Incremental Advances to be made thereunder, and
the Incremental Advances thereunder shall be made on terms and conditions agreed
to by the Company and the applicable Incremental Lenders, and acceptable to the
Agent; provided, that (i) the Other Revolving Facility Advances shall rank pari
passu in right of payment with all other Advances, (ii) the final maturity date
of any Incremental Facility shall be no earlier than the scheduled Termination
Date applicable to the Tranche A Facility and the Tranche B Facility (under
clause (a)(i) of the definition of “Termination Date”), (iii) the Incremental
Facility shall require no scheduled amortization or mandatory commitment
reductions prior to the scheduled Termination Date applicable to the Tranche A
Facility and the Tranche B

48



--------------------------------------------------------------------------------




Facility (under clause (a)(i) of the definition of “Termination Date”), (iv)  in
the event that (A) (1) any Incremental Facility is to be included in an existing
Facility and (2) the Applicable Margin for such Incremental Facility is greater
than the Applicable Margin for the existing Facility in which such Incremental
Facility is to be included, then the Applicable Margin for the existing Facility
in which such Incremental Facility is to be included shall be increased to the
extent necessary so that the Applicable Margin for the Incremental Facility is
not greater than the Applicable Margin for such Facility or (B)(1) any
Incremental Facility provides for Advances to be denominated in US Dollars, Euro
or Sterling and (2) the Applicable Margin for such Incremental Facility with
respect to Advances denominated in US Dollars, Euro or Sterling is greater than
the Applicable Margin for any existing Facility with respect to Advances
denominated in US Dollars, Euro or Sterling, then the Applicable Margin for each
existing Facility with respect to Advances denominated in US Dollars, Euro or
Sterling shall be increased to the extent necessary so that the Applicable
Margin for such Incremental Facility for Advances denominated in US Dollars,
Euro or Sterling is not greater than the Applicable Margin for any such existing
Facility for Advances denominated in US Dollars, Euro or Sterling; provided
further, that in determining the Applicable Margin applicable to an Incremental
Facility (x) upfront, arrangement or commitment fees payable to the Lenders
providing such Incremental Facility or any arrangers (or their Affiliates) of
such loans shall be excluded and (y) if any Eurocurrency Rate “floor” is
applicable to such Incremental Facility, then the definition of “Eurocurrency
Rate” shall be amended to (aa) include a comparable “floor” applicable to
Advances under the existing Facility in which such Incremental Facility is to be
included and (bb) include a comparable “floor” applicable to Advances
denominated in US Dollars, Euro or Sterling under any other existing Facility.
The Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Assumption Agreement.
(c)    Notwithstanding the foregoing, no Incremental Commitment shall become
effective under this Section 2.20 unless (i) on the date of such effectiveness
(unless otherwise agreed among the Incremental Lenders, the Company and the
applicable Borrowers, and consented to by the Agent (such consent not to be
unreasonably withheld or delayed)) (A) the representations and warranties set
forth in Article IV are correct in all material respects (except those
representations and warranties qualified by materiality, which shall be true and
correct) on and as of such date, as though made on and as of such date, except
to the extent that any such representation or warranty expressly relates only to
an earlier date, in which case it was correct in all material respects (except
those representations and warranties qualified by materiality, which shall be
true and correct) as of such earlier date and the Agent (acting at the direction
of the applicable Incremental Lenders) shall have received a certificate to that
effect dated such date and executed by the Company and (B) no Event of Default
or Potential Event of Default shall have occurred and be continuing or would
result from such Incremental Commitment, (ii) the Agent shall have received such
legal opinions, board resolutions and other closing certificates and
documentation (including opinions of counsel) as the Agent (acting at the
direction of the applicable Incremental Lenders) shall reasonably request and
(iii) the Incremental Commitment of each Incremental Lender that was not, prior
to the applicable Increased Amount Date, a Lender hereunder shall not be less
than US$5,000,000.
(d)    Each of the parties hereto hereby agrees that the Agent may take any and
all action as may be reasonably necessary to ensure that all Incremental
Advances (other than Other

49



--------------------------------------------------------------------------------




Revolving Credit Advances), when originally made, are included in each Borrowing
of outstanding Advances under the Tranche A Facility or the Tranche B Facility,
as applicable, on a pro rata basis.
(e)    Notwithstanding the terms of Section 9.01, any Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent and the Company, to
implement the provisions of this Section, a copy of which shall be made
available to each Lender.
Section 2.21    New Local Facilities.
(a)    The Company may at any time or from time to time after the Effective
Date, by notice to the Agent, request the Lenders having Commitments under a
Facility to designate a portion of their respective Commitments under such
Facility to make advances denominated in one or more Committed Currencies
pursuant to a newly established sub-facility or sub-facilities under such
Facility or a separate revolving facility (each, a “New Local Facility”);
provided that no Lender shall be required to make Advances under the applicable
Facility in excess of its Commitment under such Facility. Each New Local
Facility shall be in a minimum amount of US$100,000,000. Each notice from the
Company pursuant to this Section 2.21 shall set forth the requested amount and
proposed terms of the relevant New Local Facility and the Facility or Facilities
designated by the Company to be reduced as a result of the establishment of such
New Local Facility. Lenders wishing to designate a portion of their Commitments
under a designated Facility to a New Local Facility (each, a “New Local Facility
Lender”) shall have such portion of their Commitment under such Facility
designated to such New Local Facility on a pro rata basis in accordance with the
aggregate Commitments of the other New Local Facility Lenders. The designation
of Commitments to any New Local Facility shall be made pursuant to an amendment
(each, a “Local Facility Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Company, the Agent and each New Local
Facility Lender. No Lender shall be obligated to transfer any portion of its
Commitments to a New Local Facility unless it so agrees.
(b)    Notwithstanding the foregoing, no New Local Facility shall become
effective under this Section 2.21 unless (i) on the date of such effectiveness
(unless otherwise agreed among the New Local Facility Lenders, the Company and
the applicable Borrowers, and consented to by the Agent (such consent not to be
unreasonably withheld or delayed) (A) the representations and warranties set
forth in Article IV are correct in all material respects (except those
representations and warranties qualified by materiality, which shall be true and
correct) on and as of such date, as though made on and as of such date, except
to the extent that any such representation or warranty expressly relates only to
an earlier date, in which case it was correct in all material respects (except
those representations and warranties qualified by materiality, which shall be
true and correct) as of such earlier date and the Agent (acting at the direction
of the applicable New Local Facility Lenders) shall have received a certificate
to that effect dated such date and executed by the Company and (B) no Event of
Default or Potential Event of Default shall have occurred and be continuing or
would result from such New Local Facility; and (ii) the Agent shall have
received such legal opinions, board resolutions and other closing certificates
and documentation (including opinions

50



--------------------------------------------------------------------------------




of counsel) as the Agent (acting at the direction of the New Local Facility
Lenders) shall reasonably request.
(c)    Notwithstanding the terms of Section 9.01, any Local Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Company, to implement the provisions
of this Section, a copy of which shall be made available to each Lender.
ARTICLE III    
CONDITIONS OF LENDING
Section 3.01    Condition Precedent to Amendment and Restatement. The amendment
and restatement of the Existing Credit Agreement on the Effective Date, and the
obligation of each Lender to make its initial Advance hereunder on and after the
Effective Date, are subject to the condition precedent that the Agent receive on
or before the Effective Date the following, each in form and substance
reasonably satisfactory to the Agent:
(a)    This Agreement, executed by the Company, the Agent and each Lender listed
on Schedule I attached hereto;
(b)    Copies of (i) the resolutions of the Board of Directors of the Company,
approving this Agreement, and (ii) of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement, in each case certified as of the Effective Date by the Secretary or
an Assistant Secretary of the Company;
(c)    A certificate of the Secretary or an Assistant Secretary of the Company,
dated the Effective Date, certifying the names and true signatures of the
officers of the Company authorized to sign this Agreement and the other
documents to be delivered by the Company hereunder;
(d)    A certificate of the Secretary or Assistant Secretary of the Company,
dated the Effective Date, certifying the correctness and completeness of the
copies of Company’s Certificate of Incorporation and Bylaws previously delivered
to the Agent, together with a good standing certificate from the state of its
incorporation, each to be dated a recent date prior to the Effective Date;
(e)    A favorable opinion of M Louise Turilli, Esq., Vice President, Deputy
General Counsel and Assistant Secretary of the Company, dated the Effective
Date, substantially in the form of Exhibit C-1 hereto;
(f)    A certificate of an authorized officer of the Company, dated the
Effective Date, stating that the representations and warranties of the Company
contained in Article IV are correct and that no Event of Default or Potential
Event of Default exists on and as of the Effective Date; and

51



--------------------------------------------------------------------------------




(g)    Evidence satisfactory to the Agent of (i) the absence of any indebtedness
of the Company under the Existing Credit Agreement (including borrowings and
accrued interest), (ii) the payment of fees, costs and expenses, if any, payable
by the Company under the Existing Credit Agreement and (iii) if required by
Agent (as such term is defined in the Existing Credit Agreement), consent to the
termination of the Existing Credit Agreement and all commitments thereunder on
the Effective Date by any party thereto which is not a party hereto.
Section 3.02    Initial Advance to Each Designated Subsidiary. The obligation of
any Lender to make an initial Advance to any Designated Subsidiary is subject to
the receipt by the Agent on or before the date of such initial Advance of each
of the following, in form and substance reasonably satisfactory to the Agent and
dated on or prior to such date:
(a)    A Designation Agreement duly executed by such Designated Subsidiary and
the Company.
(b)    Copies of (i) the resolutions of the Board of Directors of the such
Designated Subsidiary (with a certified English translation if the original
thereof is not in English), approving this Agreement, and (ii) of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, in each case certified by the Secretary or an
Assistant Secretary or an appropriate officer or director of such Designated
Subsidiary.
(c)    A certificate of a proper officer or director of such Designated
Subsidiary certifying the names and true signatures of the officers of such
Designated Subsidiary authorized to sign its Designation Agreement and the other
documents to be delivered by it hereunder.
(d)    A certificate signed by a duly authorized officer of such Designated
Subsidiary, certifying that such Designated Subsidiary has obtained all
governmental and third party authorizations, consents, approvals (including
exchange control approvals) and licenses required under applicable laws and
regulations necessary for such Designated Subsidiary to execute and deliver its
Designation Agreement and to perform its obligations hereunder and thereunder.
(e)    Favorable opinions of counsel (which may be in-house counsel) to such
Designated Subsidiary substantially in the form of Exhibit C-2 hereto, and as to
such other matters as any Lender through the Agent may request.
(g)    Such other approvals, opinions or documents as any Lender, through the
Agent may reasonably request.
Section 3.03    Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of any Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that
(i) the Agent shall have received a Notice of Borrowing with respect thereto in
accordance with Section 2.02 and (ii) on the date of such Borrowing the
following statements shall be true (and each of the giving of the

52



--------------------------------------------------------------------------------




applicable Notice of Borrowing and the acceptance by any Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Company that on the date of such Borrowing such statements are true):
(a)    The representations and warranties of the Company contained in Article IV
(other than the representations set forth in the second sentence of Section
4.01(e) and clause (i) of Section 4.01(f)) are correct in all material respects
(except those representations and warranties qualified by materiality, which
shall be true and correct) on and as of the date of such Borrowing, before and
immediately after giving effect to such Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates only to an earlier
date, in which case they were correct as of such earlier date and additionally,
if such Borrowing shall have been requested by a Designated Subsidiary, the
representations and warranties of such Designated Subsidiary contained in its
Designation Agreement are correct in all material respects (except those
representations and warranties qualified by materiality, which shall be true and
correct) on and as of the date of such Borrowing, before and after giving effect
to such Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date;
(b)    No event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Potential Event of Default; and
(c)    If such Borrowing shall have been requested by a Designated Subsidiary,
such Designated Subsidiary shall not be the subject of proceeding under any
Bankruptcy Law.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
Section 4.01    Representations and Warranties of the Company. The Company
represents and warrants as follows:
(a)    Due Organization, etc. The Company is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. The Company is duly qualified to do business as a foreign
corporation in good standing in all other jurisdictions which require such
qualification, except to the extent that failure to so qualify would not have a
material adverse effect on the business, financial condition or operations of
the Company and the Subsidiaries, taken as a whole. Each Significant Subsidiary
of the Company is duly organized and validly existing under the laws of the
jurisdiction of its incorporation or formation. Each such Subsidiary is duly
qualified to do business in all other jurisdictions which require such
qualification, except to the extent that failure to so qualify would not have a
material adverse effect on the business, financial condition or operations of
the Company and the Subsidiaries, taken as a whole.
(b)    Due Authorization, etc. The execution, delivery and performance by the
Company of this Agreement are within the Company’s corporate powers, have been
duly authorized by all necessary corporate action, and do not contravene (i) the
Company’s certificate of

53



--------------------------------------------------------------------------------




incorporation or bylaws or (ii) law or any material contractual restriction
binding on or affecting the Company.
(c)    Governmental Consent. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by the Company of
this Agreement except for those which have been obtained prior to the Effective
Date and remain in full force and effect.
(d)    Validity. This Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, arrangement, moratorium and other
similar laws affecting creditors’ rights generally, concepts of reasonableness
and to the application of general principles of equity.
(e)    Condition of the Company. The consolidated balance sheet of the Company
as at March 29, 2013, and the related consolidated statements of income and
stockholders’ equity of the Company for the fiscal year then ended, copies of
which have been furnished to each Bank, fairly present the consolidated
financial condition of the Company as at such date and the consolidated results
of the operations of the Company for the fiscal year ended on such date, all in
accordance with GAAP consistently applied. There has been no material adverse
change in the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole, since March 29, 2013.
(f)    Litigation. There is no pending or (to the knowledge of the Company)
threatened investigation, action or proceeding against the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator which (i)
except as disclosed in the Exchange Act Reports filed prior to the Effective
Date, would, if adversely determined, reasonably be expected to have a material
adverse effect on the business, financial condition or operations of the Company
and the Subsidiaries, taken as a whole, or (ii) purports to affect the legality,
validity or enforceability of this Agreement.
(g)    Margin Regulations. No proceeds of any Advance will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in any manner that violates or would
cause a violation of Regulation U or Regulation X.
(h)    Payment of Taxes. Except as disclosed in the Exchange Act Reports prior
to the Effective Date, the Company and each of its Significant Subsidiaries have
filed or caused to be filed all Tax returns (federal, state, local and foreign)
required to be filed and paid all amounts of Taxes shown thereon to be due,
including interest and penalties, except (i) for such Taxes as are being
contested in good faith and by proper proceedings and with respect to which
appropriate reserves are being maintained by the Company or any such Subsidiary,
as the case may be and (ii) to the extent that the failure to file such returns
or pay such Taxes would not reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole.

54



--------------------------------------------------------------------------------




(i)    Governmental Regulation. The Company is not required to register as an
investment company under the Investment Company Act of 1940, as amended.
(j)    ERISA. Except as disclosed in the Exchange Act Reports filed prior to the
Effective Date:
(i)    no ERISA Event has occurred or is reasonably expected to occur (other
than for premiums payable under Title IV of ERISA), that would reasonably be
expected to result in a liability to the Company or its ERISA Affiliates of more
than US$250,000,000 over the amount previously reflected for any such
liabilities, in accordance with GAAP, on the financial statements delivered
pursuant to Section 4.01(e)(i);
(ii)    Schedule B (Actuarial Information) to the most recently completed annual
report (Form 5500 Series) for each Pension Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Agent, is complete and,
to the best knowledge of the Company, accurate, and since the date of such
Schedule B there has been no change in the funding status of any such Pension
Plan except any change that would not reasonably be expected to have a material
adverse effect on the business, financial condition or operations of the Company
and the Subsidiaries, taken as a whole;
(iii)    as of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, the potential liability to the Company
or any of its ERISA Affiliates for a complete withdrawal from such Multiemployer
Plan, when aggregated with such potential liability for a complete withdrawal
for all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, does not exceed US$250,000,000;
(iv)    the Company and each of its ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan except
for any such failure to perform or comply that would not reasonably be expected
to have a material adverse effect on the business, financial condition or
operations of the Company and the Subsidiaries, taken as a whole;
(v)    each Employee Benefit Plan that is intended to qualify under Section
401(a) of the Code has received a determination letter from the Internal Revenue
Service that the Employee Benefit Plan is so qualified (or a timely application
for such a determination letter is pending), and to the best of the Company’s
knowledge, the Employee Benefit Plan has not been operated in any way that would
result in the Employee Benefit Plan no longer being so qualified except as would
not reasonably be expected to have a material adverse effect on the business,
financial condition or operations of the Company and the Subsidiaries, taken as
a whole; and
(vi)    neither the Company nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent, in
reorganization

55



--------------------------------------------------------------------------------




or has been terminated or has been determined to be in “endangered” or
“critical” status, within the meaning of Title IV of ERISA, and, to the best
knowledge of the Company, no Multiemployer Plan is reasonably expected to be
insolvent, in reorganization or to be terminated or to be determined to be in
“endangered” or “critical” status within the meaning of Title IV of ERISA, in
each case, resulting in a liability to the Company or its ERISA Affiliates of
more than US$250,000,000.
(k)    Disclosure. The documents, certificates and written materials furnished
to the Agent or any Lender by or on behalf of the Company for use in connection
with the transactions contemplated in this Agreement, taken as a whole with
other documents, certificates and written materials furnished contemporaneously
therewith, do not contain any untrue statement of fact or omit to state a
material fact (known to the Company in the case of any documents, certificates
or written statements not furnished by it) necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which the same were made.
(l)    Insurance. The Company and its Subsidiaries (i) maintain insurance with
responsible and reputable insurance companies or associations in such amounts
and covering such risks as are usually insured by companies engaged in similar
businesses or (ii) maintain a plan or plans of self-insurance to such extent and
covering such risks as is usual for companies of comparable size engaged in the
same or similar business, which plans shall include, among other things,
adequate reserves for the risks that are self-insured.
(m)    Environmental Matters. (i) The Company and each of its Subsidiaries is in
compliance with all Environmental Laws except to the extent any non-compliance
would not reasonably be expected to have a material adverse effect on the
business, financial condition or operations of the Company and the Subsidiaries,
taken as a whole, and (ii) there has been no “release or threatened release of a
hazardous substance” (as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.) or
any other release, emission or discharge into the environment of any hazardous
or toxic substance, pollutant or other materials from the Company’s or its
Subsidiaries’ property other than as permitted under applicable Environmental
Law and other than those which would not have a material adverse effect on the
business, financial condition or operations of the Company and the Subsidiaries,
taken as a whole. Other than disposals for which the Company has been
indemnified in full, all “hazardous waste” (as defined by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. and the regulations
thereunder, 40 CFR Part 261 (“RCRA”)) generated at the Company’s or any
Subsidiaries’ properties have in the past been and shall continue to be disposed
of at sites which maintain valid permits under RCRA and any applicable state or
local Environmental Law, except to the extent where the failure to so dispose
would not reasonably be expected have a material adverse effect on the business,
financial condition or operations of the Company and the Subsidiaries, taken as
a whole.
(n)    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to promote and achieve
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and to the knowledge of the Company
its directors, officers, employees and agents, are in compliance with
Anti-Corruption

56



--------------------------------------------------------------------------------




Laws and applicable Sanctions in all material respects. None of (a) the Company,
any Subsidiary or to the knowledge of the Company any of the directors or
officers of the Company, (b) to the knowledge of the Company or such Subsidiary,
any director or officer of any Subsidiary of the Company or (c) to the knowledge
of the Company, any employee or agent of the Company or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  
ARTICLE V    
COVENANTS
Section 5.01    Affirmative Covenants of the Company. The Company covenants and
agrees that the Company will, unless and until all of the Advances shall have
been paid in full and all of the Commitments of the Lenders shall have
terminated, unless Majority Lenders shall otherwise consent in writing:
(a)    Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all applicable laws, rules, regulations and orders, except to the
extent any non-compliance would not reasonably be expected to have a material
adverse effect on the business, financial condition or operations of the Company
and the Subsidiaries, taken as a whole, such compliance to include, without
limitation, (x) complying with all Environmental Laws and (y) paying before the
same become delinquent all Taxes imposed upon it or upon its property except to
the extent contested in good faith.
(b)    Reporting Requirements. Furnish to the Agent:
(i)    as soon as available and in any event within 60 days of the end of each
of the first three fiscal quarters of each fiscal year of the Company, a copy of
the quarterly report (x) for such quarter for the Company, containing a
consolidated balance sheet and consolidated statements of income and (x) for the
period consisting of the fiscal year then elapsed, for the Company, containing
consolidated statements of stockholders’ equity and cash flows;
(ii)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a copy of the consolidated annual audit report
for such year for the Company, containing financial statements (including a
consolidated balance sheet, consolidated statements of income, retained earnings
and cash flows of the Company) for such year, accompanied by an opinion of
Deloitte & Touche or other nationally recognized independent public accountants.
The opinion shall be unqualified (as to going concern, scope of audit and
disagreements over the accounting or other treatment of offsets) and shall state
that such consolidated financial statements present fairly the consolidated
financial position of the Company as at the dates indicated and the results of
their operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as stated therein) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;

57



--------------------------------------------------------------------------------




(iii)    together with each delivery of the report of the Company pursuant to
clause (i) or clause (ii) above, a compliance certificate for the quarter or
year, as applicable, executed by an authorized financial officer of the Company
(A) stating, in the case of the financial statements delivered under
Section 5.01(b)(i) for such quarter, that such financial statements fairly
present the financial condition of the Company and its Subsidiaries as at the
dates indicated and the results of operations of the Company and its
Subsidiaries and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as otherwise stated
therein), subject to the absence of footnotes and changes resulting from audit
and normal year-end adjustment, (B) stating that such authorized financial
officer has reviewed the terms of this Agreement and has made, or caused to be
made under his or her supervision, a review in reasonable detail of the
transactions and financial condition of the Company and its Subsidiaries during
the accounting period covered by such financial statements and that such
authorized financial officer does not have knowledge of the existence, as at the
date of the compliance certificate, of any condition or event that constitutes
an Event of Default or a Potential Event of Default or, if any such condition or
event exists, specifying the nature thereof and what action the Company has
taken, is taking and proposes to take with respect thereto and (C) demonstrating
in reasonable detail compliance at the end of such accounting periods with the
restrictions contained in Section 5.02(c).
(iv)    promptly, and in any event within five days, after any authorized
financial officer of the Company becomes aware of the occurrence of an Event of
Default or Potential Event of Default continuing on the date of such statement,
a statement of an authorized financial officer of the Company setting forth
details of such Event of Default or Potential Event of Default and the action
which the Company has taken and proposes to take with respect thereto;
(v)    promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports that the Company or any of its
Subsidiaries sends to its stockholders generally, and copies of all regular,
periodic and special reports, and all registration statements, that the Company
or any of its Subsidiaries files with the SEC or any governmental authority that
may be substituted therefor, or with any national securities exchange;
(vi)    promptly after the commencement thereof, notice of all material actions,
suits and proceedings before any court or government department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Company or any of its Subsidiaries, of the type described in Section 4.01(f);
(vii)    promptly after the occurrence thereof, notice of (A) any event which
makes any of the representations contained in Section 4.01(m) inaccurate or
(B) the receipt by the Company of any notice, order, directive or other
communication from a governmental authority alleging violations of or
noncompliance with any Environmental Law which would reasonably be expected to
have a material adverse effect on the business, financial condition or
operations of the Company and the Subsidiaries, taken as a whole;

58



--------------------------------------------------------------------------------




(viii)    promptly after any change in any Rating, a notice of such change,
which notice shall specify the new Rating, the date on which such change was
publicly announced by S&P or Moody’s, as the case may be, and such other
information with respect to such change as any Lender through the Agent may
reasonably request; and
(ix)    such other information respecting the business, financial condition or
operations of the Company and the Subsidiaries as any Lender through the Agent
may from time to time reasonably request.
In lieu of furnishing to the Agent paper copies of the documents required to be
delivered pursuant to Sections 5.01(b)(i), (ii), (v), (vi), (viii) and (ix), to
the extent such documents are filed with the SEC or, in the case of clause
(viii), posted on the Company’s Internet website, the Company shall notify the
Agent when such documents are so filed or so posted and may make such documents
available to the Agent and Lenders at its Internet website located at
http://www.csc.com and through the SEC’s EDGAR system. Notwithstanding the
foregoing, the Company shall deliver paper copies of such documents to any
Lender that requests the Company to deliver such paper copies.
(c)    Corporate Existence, Etc. The Company will, and will cause each of its
Significant Subsidiaries to, at all times maintain its fundamental business and
preserve and keep in full force and effect its corporate existence and all
material rights, franchises and licenses necessary or desirable in the normal
conduct of its business, in each case as applicable, except as permitted under
Section 5.02(b) and except if, in the reasonable business judgment of the
Company, it is in the business interest of the Company or such Subsidiary not to
preserve and maintain such legal existence (except with respect to the Company),
rights (charter and statutory), franchises and licenses, and such failure to
preserve the same would not reasonably be expected to have a material adverse
effect on the business, financial condition or operations of the Company and the
Subsidiaries, taken as a whole.
(d)    Maintenance of Insurance. The Company will and will cause each of its
Significant Subsidiaries to maintain insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
are usually insured by companies engaged in similar businesses. Notwithstanding
the foregoing, the Company and such Subsidiaries may maintain a plan or plans of
self-insurance to such extent and covering such risks as is usual for companies
of comparable size engaged in the same or similar business, which plans shall
include, among other things, adequate reserves for the risks that are
self-insured. On request the Company will advise the Agent and the Lenders
concerning any such plan or plans for self-insurance.
(e)    Visitation Rights. At any reasonable time and from time to time during
normal business hours and with reasonable prior notice, permit the Agent or any
of the Lenders or any agents or representatives thereof (at their sole cost and
expense), to visit the properties of, the Company and any of its Subsidiaries,
and to discuss the affairs, finances and accounts of the Company and any of its
Subsidiaries with any of their officers, employees, or if an Event of Default is
continuing, with their independent certified public accountants.

59



--------------------------------------------------------------------------------




(f)    Keeping of Books. Keep, and will cause each of its Significant
Subsidiaries to keep, in all material respects, proper books of record and
account in accordance with GAAP.
Section 5.02    Negative Covenants of the Company. The Company covenants and
agrees that, unless and until all of the Advances shall have been paid in full
and the Commitments of all of the Lenders shall have terminated, unless Majority
Lenders shall otherwise consent in writing:
(a)    Liens, Etc. The Company will not create or suffer to exist, or permit any
of its Significant Subsidiaries to create or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired,
or assign, or permit any of such Subsidiaries to assign, any right to receive
income, in each case to secure or provide for the payment of any Debt of any
Person, unless the Company’s obligations hereunder shall be secured equally and
ratably with, or prior to, any such Debt; provided however that the foregoing
restriction shall not apply to the following Liens which are permitted:
(i)    Customary Permitted Liens;
(ii)    Liens in favor of the United States to secure amounts paid to the
Company or any of its Subsidiaries as advance or progress payments under
government contracts entered into by it so long as such Liens cover only
(x) special bank accounts into which only such advance or progress payments are
deposited and (y) supplies covered by such government contracts and material and
other property acquired for or allocated to the performance of such government
contracts;
(iii)    attachment, judgment and other similar Liens arising in connection with
legal proceedings, provided that any such judgment does not constitute an Event
of Default;
(iv)    Liens on accounts receivable resulting from the sale of such accounts
receivable;
(v)    Liens on assets of any Significant Subsidiary of the Company existing at
the time such Person becomes a Significant Subsidiary or is merged into or
consolidated with the Company or a Significant Subsidiary (other than any such
Lien created in contemplation of becoming a Significant Subsidiary);
(vi)    purchase money Liens upon or in any asset acquired or held by the
Company or any Significant Subsidiary (including any capital interest in any
Person) to secure the purchase price of such asset or to secure Debt incurred
solely for the purpose of financing the acquisition of or construction of
improvements on or with respect to any such asset (provided that the amount of
Debt secured by such Lien does not exceed 100% of the purchase price of such
asset and transaction costs relating to such acquisition or the costs of such
construction) and Liens existing on such asset at the time of its acquisition
(other than any such Lien created in contemplation of such acquisition); and the
interest of the lessor thereof in any asset that is subject to a Capital Lease;

60



--------------------------------------------------------------------------------




(vii)    Liens on deposits securing obligations under cash pooling and
multi-currency notional pooling programs;
(viii)    Liens, other than Liens described in clauses (i) through (vii) and in
clauses (ix) and (x), to secure Debt not in excess of an aggregate
of US$500,000,000 principal amount at any time outstanding;
(ix)    Liens resulting from any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Debt secured by any Lien referred to in clauses (v) and (vi) so long as (x) the
aggregate principal amount of any such Debt shall not increase as a result of
any such extension, renewal or replacement and (y) Liens resulting from any such
extension, renewal or replacement shall cover only such property which secured
the Debt that is being extended, renewed or replaced; and
(x)    Liens securing Debt owing to the Company or any of the Subsidiaries.
(b)    Restrictions on Fundamental Changes. The Company will not, and will not
permit any of its Significant Subsidiaries to, merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole (whether now owned
or hereafter acquired), to any Person (other than the Company or any Subsidiary
of the Company, so long as the Company, directly or indirectly, owns 80% or more
of the voting stock thereof), or enter into any partnership, joint venture,
syndicate, pool or other combination, unless (a) no Event of Default or
Potential Event of Default has occurred and is continuing or would result
therefrom and (b) in the case of any consolidation or merger involving the
Company, either (i) the Company is the surviving entity or (ii) the Person
surviving or resulting from such consolidation or merger shall have assumed the
obligations of the Company hereunder in an agreement or instrument reasonably
satisfactory in form and substance to the Agent and such surviving corporation
shall have delivered, for the benefit of the Lenders and the Agent, such other
documents as may reasonably be requested, including, without limitation,
information in respect of “know your customer” and similar requirements, an
incumbency certificate and an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Majority
Lenders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof.
(c)    Financial Covenants.
(i)    Minimum Interest Coverage Ratio. The Company will not permit at the end
of any quarterly financial reporting period the ratio of Consolidated EBITDA to
Consolidated Interest Expense for the period of four consecutive fiscal quarters
ending on the last day of such quarterly financial reporting period, taken as a
single period, to be less than 3.00 to 1.00.
(ii)    Consolidated Total Debt to Consolidated EBITDA Ratio. The Company will
not permit at the end of any quarterly financial reporting period the ratio of
Consolidated Total Debt as of the last day of such quarterly financial reporting
period to Consolidated

61



--------------------------------------------------------------------------------




EBITDA for the period of four consecutive fiscal quarters ending on the last day
of such quarterly financial reporting period, taken as a single period, to
exceed 3.00 to 1.00.
ARTICLE VI    
EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)    Any Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable or any Borrower shall fail to pay any interest on any
Advance or any fees or other amounts payable hereunder within five days of the
date due; or
(b)    Any representation or warranty made (i) by the Company herein or in
connection with this Agreement shall prove to have been incorrect in any
material respect when made; or (ii) by any Designated Subsidiary in the
Designation Agreement pursuant to which such Designated Subsidiary became a
Borrower hereunder shall prove to have been incorrect in any material respect
when made; or
(c)    The Company shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 2.15, 5.01(c) (with respect to the existence of
the Company) or 5.02, or (ii) any other term, covenant or agreement contained in
this Agreement on its part to be performed or observed if the failure to perform
or observe such other term, covenant or agreement shall remain unremedied for 30
days after the earlier to occur of (i) written notice thereof having been given
to the Company by the Agent at the request of any Lender or (ii) actual
knowledge thereof by the Company of such failure; or
(d)    The Company or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any of its Debt or any payment
obligations in respect of guarantees of the Company or any such Significant
Subsidiary of Debt owed to any Person other than the Company and the
Subsidiaries which is outstanding in a principal amount of at least
US$250,000,000 in the aggregate (but excluding Debt arising under this
Agreement), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt or guarantee; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment or by a
required prepayment of insurance proceeds or by a required prepayment as a
result of formulas based on asset sales or excess cash flow), redeemed,
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or

62



--------------------------------------------------------------------------------




(e)    The Company or any of its Significant Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against the Company or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company or any of its Significant Subsidiaries shall take any corporate or
partnership action to authorize any of the actions set forth above in this
subsection (e); or
(f)    Any judgment or order for the payment of money in excess of
US$250,000,000 shall be rendered against the Company or any of its Significant
Subsidiaries and is not promptly paid by the Company or any of its Significant
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and to the extent that (i) the amount of such judgment
or order is covered by a valid and binding policy of insurance covering payment
thereof, (ii) such insurer shall be rated at least “A-” by A.M. Best Company and
the Company deems the claims recovery as “probable” in its financial statements
and (iii) such insurer has been notified of, and has not disputed the claim made
for payment of, the amount of such judgment or order; or
(g)    
(i)    There occurs one or more ERISA Events which individually or in the
aggregate results in liability to the Company or any of its ERISA Affiliates in
excess of US$250,000,000 over the amount previously reflected for any such
liabilities, in accordance with GAAP, on the financial statements delivered
pursuant to Section 4.01(e); or
(ii)    The Company or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred an aggregate Withdrawal
Liability for all years to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Company and its ERISA Affiliates as Withdrawal Liability (determined as of
the date of such notification), exceeds US$250,000,000; or
(iii)    The Company or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent, in
reorganization or is being terminated or has been determined to be in
“endangered” or “critical” status, within

63



--------------------------------------------------------------------------------




the meaning of Title IV or ERISA, if as a result of such event the aggregate
annual contributions of the Company and its ERISA Affiliates to all
Multiemployer Plans that are then insolvent, in reorganization or being
terminated or have been determined to be in endangered or critical status have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the plan year of such Multiemployer Plan immediately preceding the
plan year in which the event occurs by an amount exceeding, in each case,
resulting in a liability to the Company or its ERISA Affiliates of more than
US$250,000,000; or
(h)    Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company (or other securities convertible into such securities)
representing 35% or more of the combined voting power of all securities of the
Company entitled to vote in the election of directors, other than securities
having such power only by reason of the happening of a contingency: provided
that if the Company shall become a wholly owned Subsidiary of a publicly owned
Person whose beneficial ownership is, immediately after the Company shall become
such a wholly owned subsidiary of such Person, substantially identical to that
of the Company immediately prior to such circumstance (a “Holding Company”),
such circumstance shall not be an Event of Default under this Section 6.01(h)
unless the beneficial ownership of such Holding Company shall be acquired as set
forth in this Section 6.01(h); or
(i)    so long as any Subsidiary of the Company is a Designated Subsidiary, any
provision of Article VII shall for any reason cease to be valid and binding on
or enforceable against the Company, or the Company shall so state in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Majority Lenders, by notice to the Company, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate (other than the obligations of the Lenders to fund
their participations in Swing Line Advances), and (ii) shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Company, declare
the Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are here expressly waived by the Company; provided, however, that in the event
of an actual or deemed entry of an order for relief with respect to the Company
under the Federal Bankruptcy Code, (A) the obligation of each Lender to make
Advances shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Borrower.
ARTICLE VII    
GUARANTY

64



--------------------------------------------------------------------------------




Section 7.01    Unconditional Guaranty. The Company hereby absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of each other Borrower now
or hereafter existing under or in respect of this Agreement and each other Loan
Document (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Agent or any Lender in
enforcing any rights under this Agreement. Without limiting the generality of
the foregoing, the Company’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by such Borrower
to the Agent or any Lender under or in respect of this Agreement and the other
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such Borrower.
Section 7.02    Guaranty Absolute. (a) The Company guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and each other Loan Document, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Agent or any Lender with respect thereto. The
obligations of the Company under or in respect of this Guaranty are independent
of the Guaranteed Obligations or any other obligations of any other Borrower
under or in respect of this Agreement and the other Loan Documents, and a
separate action or actions may be brought and prosecuted against the Company to
enforce this Guaranty, irrespective of whether any action is brought against any
other Borrower or whether any other Borrower is joined in any such action or
actions. The liability of the Company under this Guaranty shall be irrevocable,
absolute and unconditional irrespective of, and the Company hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to,
any or all of the following:
(i)    any lack of validity or enforceability against any other Borrower of this
Agreement, any other Loan Document or any agreement or instrument relating
thereto;
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Borrower under or in respect of this Agreement and the other Loan
Documents, or any other amendment or waiver of or any consent to departure from
this Agreement or any other Loan Document, including, without limitation, any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any other Borrower or any of its Subsidiaries or otherwise;
(iii)    any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
(iv)    any manner of application of any collateral, or proceeds thereof, to all
or any of the Guaranteed Obligations, or any manner of sale or other disposition
of any collateral

65



--------------------------------------------------------------------------------




for all or any of the Guaranteed Obligations or any other obligations of any
other Borrower under this Agreement and the other Loan Documents or any other
assets of any other Borrower or any of its Subsidiaries;
(v)    any change, restructuring or termination of the corporate structure or
existence of any other Borrower or any of its Subsidiaries;
(vi)    any failure of the Agent or any Lender to disclose to the Company any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);
(vii)    the release or reduction of liability of the Company or other guarantor
or surety with respect to the Guaranteed Obligations; or
(viii)    any other circumstance (including, without limitation, to the fullest
extent permitted under applicable law, any statute of limitations) or any
existence of or reliance on any representation by the Agent or any Lender that
might otherwise constitute a defense available to, or a discharge of, any other
Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any other Borrower or
otherwise, all as though such payment had not been made.
Section 7.03    Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any other
Borrower or any other Person or any collateral.
(b)    The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
(c)    The Company hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of the Company or other rights of the
Company to proceed against any other Borrower, any other guarantor or any other
Person or any collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the obligations of the Company hereunder.

66



--------------------------------------------------------------------------------




(d)    The Company hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to the Company any matter, fact or
thing relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.
(e)    The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.
Section 7.04    Subrogation. The Company hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any other Borrower or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any other Borrower or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to the Company in
violation of the immediately preceding sentence at any time prior to the later
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Termination Date, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of the Company and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents. If (i) the Company shall make payment to
the Agent or any Lender of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and (iii) the Termination Date
shall have occurred, the Agent and the Lenders will, at the Company’s request
and expense, execute and deliver to the Company appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Company of an interest in the Guaranteed
Obligations resulting from such payment made by the Company pursuant to this
Guaranty.
Section 7.05    Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (ii) the Termination Date, (b) be
binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,

67



--------------------------------------------------------------------------------




transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments and the
Advances owing to it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to the Agent or
such Lender herein or otherwise, in each case as and to the extent provided in
Section 8.06 or 9.07, as the case may be.
ARTICLE VIII    
THE AGENT
Section 8.01    Appointment and Authority. Each Lender hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Agent hereunder and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and, except as
expressly set forth in Section 8.06, no Borrower shall have any rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
Section 8.02    Rights as a Lender.
The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.
Section 8.03    Exculpatory Provisions.
(a)    The Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Loan Documents, and its duties hereunder shall
be administrative in nature. Without limiting the generality of the foregoing,
the Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default or Potential Event of Default has occurred and is
continuing;

68



--------------------------------------------------------------------------------




(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any debtor relief law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any debtor relief law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
(b)    The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Majority Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Agent shall be deemed not to have knowledge of
any Potential Event of Default or Event of Default or the event or events that
give or may give rise to any Potential Event of Default or Event of Default
unless and until the Company or any Lender shall have given notice to the Agent
describing such Potential Event of Default or Event of Default and such event or
events.
(c)    The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Potential Event of Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent.
Section 8.04    Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition

69



--------------------------------------------------------------------------------




hereunder to the making of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance, and such Lender shall not have
made available to the Agent such Lender’s ratable portion of the applicable
Borrowing. The Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
Section 8.05    Indemnification. The Lenders agree to indemnify the Agent (to
the extent the Company is required to reimburse the Agent pursuant to Section
9.04 and only to the extent not reimbursed by the Company), ratably according to
the respective principal amounts of the Advances then held by each of them (or
if no Advances are at the time outstanding or if any Advances are held by
Persons which are not Lenders, ratably according to the respective amounts of
their Commitments), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent under this Agreement,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, syndication, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Agent is not reimbursed for such expenses
by the Company.
Section 8.06    Resignation of Agent. (a) The Agent may at any time give notice
of its resignation to the Lenders and the Company. Upon receipt of any such
notice of resignation, the Majority Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Majority Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Majority Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Agent is a Defaulting Lender pursuant to clause
(v) of the definition thereof, the Majority Lenders may, to the extent permitted
by applicable law, by notice in writing to the Company and such Person remove
such Person as Agent and, in consultation with the Company, appoint a successor.
If no such successor shall have been so appointed by the

70



--------------------------------------------------------------------------------




Majority Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Majority Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations as Agent hereunder and under the other Loan Documents
and (2) except for any indemnity payments owed to the retiring or removed Agent,
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly and,
during such period, the Company shall have no obligation to pay to any Person
the fees described in Section 2.04(b), until such time, if any, as the Majority
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as Agent
of the retiring or removed Agent (other than any rights to indemnity payments
owed to the retiring or removed Agent), and the retiring or removed Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents. The fees payable by the Company to a successor Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company and such successor. After the retiring or removed Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring or removed Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Agent was acting as Agent.
Section 8.07    Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub‑agents appointed by the Agent. The Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub‑agent and the Related
Parties of the Agent and each such sub‑agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent” hereunder) as if set forth in full herein with
respect thereto.
Section 8.08    Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
Section 8.09    Other Agents. Each Lender hereby acknowledges that neither the
syndication agents, nor the documentation agents or any other Lender designated
as any “Agent” on the cover page hereof (other than the Agent) has any liability
hereunder other than in its capacity as a Lender.

71



--------------------------------------------------------------------------------




ARTICLE IX    
MISCELLANEOUS
Section 9.01    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by any Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Lenders, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (or consented to by) each Lender affected thereby, do any of the
following:
(a)    waive any of the conditions specified in Section 3.01;
(b)    increase the Commitments of such Lender;
(c)    reduce the principal of, or rate of interest on, the Advances or any fees
or other amounts payable hereunder;
(d)    postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder;
(e)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder;
(f)    release the Company (or otherwise limit the Company’s liability with
respect to the obligations of the Subsidiary Borrowers) from its guaranty set
forth in Article VII hereof; or
(g)    amend this Section 9.01 or the definition of “Majority Lenders”;
and provided further that (x) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note, (y) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender, affect the rights or duties of the Swing Line
Lender under this Agreement and (z) the consent of Lenders having at least a
majority (based on the Equivalent in US Dollars at such time) in interest of a
Facility shall be required with respect to any amendment or waiver that by its
terms adversely affects the rights of Lenders under such Facility in respect of
payments hereunder in a manner different than such amendment or waiver affects
other Facilities. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (x) the Commitment of any Defaulting Lender may
not be increased or extended nor amounts owed to such Lender reduced or the
final maturity thereof extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.

72



--------------------------------------------------------------------------------




Notwithstanding the foregoing, each Incremental Facility Amendment and each
Local Facility Amendment may be effected in accordance with Sections 2.20 and
2.21, respectively, without the consent of the Majority Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Agent, the Company and the Lenders providing the
relevant Replacement Advances (as defined below) to permit the refinancing,
replacement or modification of all or a portion of outstanding Tranche A
Advances, all or a portion of outstanding Tranche B Advances or all or a portion
of outstanding Incremental Advances (each, “Replaced Advances”) with a
replacement facility hereunder (each, “Replacement Advances”), provided that (a)
the aggregate principal amount of such Replacement Advances shall not exceed the
aggregate principal amount of such Replaced Advances, (b) the Applicable Margin
for such Replacement Advances shall not be higher than the Applicable Margin for
such Replaced Advances and (c) all other terms applicable to such Replacement
Advances shall be substantially identical to, or no less favorable to the
Lenders providing such Replacement Advances taken as a whole than, those
applicable to such Replaced Advances, except to the extent necessary to provide
for covenants and other terms applicable to any period after the latest final
maturity of the Advances as applicable in effect immediately prior to such
refinancing.
Furthermore, and notwithstanding anything else to the contrary contained in this
Section 9.01, if the Agent and the Company shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case, in
any provision of this Agreement or any other Loan Document, then the Agent and
the Company shall be permitted to amend such provision, and such amendments
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Majority
Lenders within five Business Days following receipt of notice thereof.
Furthermore, and notwithstanding anything else to the contrary contained in this
Section 9.01, if the Agent, the Swing Line Banks, the Swing Line Sub-Agent and
the Company shall have jointly identified an issue of an operational nature in
any provision of this Agreement related to the Swing Line Sub-Facility, then the
Agent, the Swing Line Banks, the Swing Line Sub-Agent and the Company shall be
permitted to amend such provision, and such amendments shall become effective
without any further action or consent of any other party hereto if the same is
not objected to in writing by the Majority Lenders within five Business Days
following receipt of notice thereof.
Section 9.02    Notices, Etc.
(a)    General. Unless otherwise expressly provided in this Agreement, all
notices, requests, demands, directions and other communications provided for
hereunder shall be in writing (including by facsimile transmission or, to the
extent provided in Section 9.02(e), electronic communication). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

73



--------------------------------------------------------------------------------




(1)    if to the Company or the Agent, to the address, facsimile number,
electronic mail address or telephone number set forth below, or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties:


Company:
Computer Sciences Corporation
3170 Fairview Park Drive
Falls Church, Virginia 22042
Attention: H. C. Charles Diao, Vice President - Finance and Corporate Treasurer
Phone: (703) 641.2042
Fax: (703) 641-3799
Email: cdiao@csc.com

Agent:
As specified on Schedule 9.02 hereto;

(2)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number set forth in its Administrative Questionnaire;
(3)    if to any Swing Line Bank, to it at the address provided in writing to
the Agent and the Borrowers; and
(4)    if to any Designated Subsidiary, to the address, facsimile number,
electronic mail address or telephonic number set forth in the applicable
Designation Agreement, with a copy to the Company.
(b)    Timing. All such notices and other communications shall be deemed to be
given or made upon the earlier to occur of (i) actual receipt by the relevant
party hereto during the recipient’s normal business hours (or if delivered after
normal business hours shall be deemed to have been delivered on the next
Business Day) and (ii) (A) if delivered by hand or by courier, when signed for
by or on behalf of the relevant party hereto; (B) if delivered by mail, four
Business Days after deposit in the United States mail, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail when received; provided, however, that
notices and other communications to the Agent pursuant to Article II or VII
shall not be effective until actually received by such Person. In no event shall
a voicemail message be effective as a notice, communication or confirmation
hereunder.
(c)    Effectiveness of Facsimile Documents and Signatures. This Agreement and,
except as otherwise specified herein, any documents delivered pursuant to or in
connection with this Agreement may be transmitted and/or signed by facsimile or
other electronic delivery. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
manually-signed originals and shall be binding on the Borrowers, the Agent and
the Lenders. The Agent may also require that any such documents and signatures
be confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

74



--------------------------------------------------------------------------------




(d)    Reliance by the Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify
each Indemnified Person from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Company. All telephonic notices to and other communications
with the Agent may be recorded by the Agent, and each of the parties hereto
hereby consents to such recording.
(e)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication. The Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(f)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(g)    Platform.
(i)    Each Borrower agrees that the Agent may, but shall not be obligated to,
make the Communications (as defined below) available to the Lenders by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the

75



--------------------------------------------------------------------------------




Platform. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed to the Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.
Section 9.03    No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
Section 9.04    Costs, Expenses and Indemnification.
(a)    The Company agrees to pay promptly on demand all reasonable costs and
out-of-pocket expenses (other than Taxes, for which the provisions of Section
2.12 shall apply instead) of Agent (in its capacity as such) in connection with
the preparation, execution, delivery, administration, syndication, modification
and amendment of this Agreement, and the other documents to be delivered
hereunder or thereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of a single counsel for the Agent with respect thereto
and with respect to advising the Agent as to its rights and responsibilities
hereunder. The Company further agrees to pay promptly on demand all costs and
expenses of the Agent and of each Lender, if any (including, without limitation,
reasonable counsel fees and out-of-pocket expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, reasonable counsel fees and out-of-pocket expenses in
connection with the enforcement of rights under this Section 9.04(a).
(b)    If any payment of principal of any Eurocurrency Rate Advance extended to
any Borrower is made other than on the last day of the interest period for such
Advance, as a result of a payment pursuant to Section 2.06 or acceleration of
the maturity of the Advances pursuant to Section 6.01 or for any other reason,
such Borrower shall, upon demand by any Lender (with a copy of such demand to
the Agent), pay to the Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.
(c)    The Company agrees to indemnify and hold harmless the Agent (in its
capacity as such), each Lender and each director, officer, employee, agent,
attorney and affiliate of the Agent and each Lender (each an “Indemnified
Person”) in connection with any expenses, losses,

76



--------------------------------------------------------------------------------




claims, damages or liabilities to which the Agent, a Lender or such Indemnified
Persons may become subject (other than Taxes, for which the provisions of
Section 2.12 shall apply instead), insofar as such expenses, losses, claims,
damages or liabilities (or actions or other proceedings commenced or threatened
in respect thereof) arise out of the transactions referred to in this Agreement
or arise from any use or intended use of the proceeds of the Advances, or in any
way arise out of activities of the Company that violate Environmental Laws, and
to reimburse the Agent, each Lender and each Indemnified Person, upon their
demand, for any reasonable legal or other out-of-pocket expenses incurred in
connection with investigating, defending or participating in any such loss,
claim, damage, liability, or action or other proceeding, whether commenced or
threatened (whether or not the Agent, such Lender or any such person is a party
to any action or proceeding out of which any such expense arises); provided that
nothing in this Section 9.04(c) shall obligate the Company to pay the normal
expenses of the Agent in the administration of this Agreement in the absence of
pending or threatened litigation or other proceedings or the claims or
threatened claims of others and then only to the extent arising therefrom.
Notwithstanding the foregoing, the Company shall have no obligation hereunder to
an Indemnified Person with respect to indemnified liabilities which have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Person, as determined by a final and nonappealable judgment by a
count of competent jurisdiction, or which have resulted from a claim brought by
the Company against an Indemnified Person for breach in bad faith of such
Indemnified Person’s obligations hereunder in which the Company has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Company, any of the Company’s equity holders or creditors, an
Indemnified Person or any other person or entity, whether or not an Indemnified
Person is otherwise a party thereto.
(d)    To the fullest extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnified
Person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of this Agreement, or any agreement or
instrument contemplated hereby, the transactions contemplated hereby, any
Advance or the use of the proceeds thereof.
Section 9.05    Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits (time
or demand, provisional or final, or general, but not special (in whatever
currency)) at any time held and other indebtedness (in whatever currency) at any
time owing by such Lender or any Affiliate thereof to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement that are then due and payable,
whether or not such Lender shall have made any demand under this Agreement, and
each such Affiliate is hereby irrevocably authorized to permit such setoff and
application. Each Lender agrees promptly to notify the applicable Borrower after
any such set-

77



--------------------------------------------------------------------------------




off and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which such Lender may
have.
Section 9.06    Binding Effect. This Agreement shall be deemed to have been
executed and delivered when it shall have been executed by the Company and the
Agent and when the Agent shall have been notified by each Bank that such Bank
has executed it and thereafter shall be binding upon and inure to the benefit of
the Company, the Agent and each Lender and their respective successors and
permitted assigns, except that no Borrower shall, except as permitted in Section
5.02(b) and Section 9.08, have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of all
Lenders. This Agreement and the fee letter referred to in Section 2.04(b)
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous oral agreements and understandings
relating to the subject matter hereof. At the time of the effectiveness of this
Agreement, this Agreement shall amend and restate the Existing Credit Agreement.
Section 9.07    Assignments and Participations.
(a)    Successors and Assigns Generally. No Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 9.07(b), (ii) by way of participation
in accordance with the provisions of Section 9.07(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
9.07(f) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Advances at the time
owing to it); provided that (in each case with respect to any Facility), any
such assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it (in each case
with respect to any Facility) or contemporaneous assignments to related Approved
Funds that equal at least the amount specified in paragraph (b)(i)(B) of this
Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

78



--------------------------------------------------------------------------------




(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than US$5,000,000, unless the Agent and, so long as no
Event of Default has occurred and is continuing, the Company otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Company
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten Business Days after having
received notice thereof;
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Facility if such
assignment is to a Person that is not a Lender with a Commitment in respect of
such Facility, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and
(C) the consent of each Swing Line Bank (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Tranche
A Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of US$3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting

79



--------------------------------------------------------------------------------




Lender or Potential Defaulting Lender or any of their respective Subsidiaries,
or any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or other compensating actions, including funding, with the
consent of the Company and the Agent, the applicable Ratable Share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, each Swing Line Bank and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Ratable
Share of all Advances and participations in Swing Line Advances in accordance
with its Ratable Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.10, 2.12 and 9.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(c)    Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and currency and stated interest) of the Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).

80



--------------------------------------------------------------------------------




The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Agent, sell participations to any Person (other
than a natural Person or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 8.05 with respect to
any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.01(b), (c) or
(d) that affects such Participant. The Borrowers agree, to the fullest extent
permitted under applicable law, that each Participant shall be entitled to the
benefits of Sections 2.10, 2.12 and 9.04(b) (subject to the requirements and
limitations therein, including the requirements under Section 2.12(f) (it being
understood that the documentation required under Section 2.12(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.17 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.10 or 2.12, with respect to any participation, than its participating
Lender would have been entitled to receive. Each Lender that sells a
participation agrees, at the Company's request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of Section
2.17(b) with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.05 as though it
were a Lender; provided that such Participant agrees to be subject to Section
2.13 as though it were a Lender. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and currency and stated interest) of each
Participant’s interest in the Advances or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation

81



--------------------------------------------------------------------------------




is in registered form within the meaning of Section 163(f), 871(h)(2) and
881(c)(2) of the Code and any related United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other governmental authority; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.08    Designated Subsidiaries. (a) Designation. The Company may at any
time, and from time to time (x) upon not less than 15 Business Days’ notice in
the case of any Subsidiary other than a Pre-Closing Approved Designated
Subsidiary and (y) in the case of a Pre-Closing Approved Designated Subsidiary
to be designated after the Effective Date, notify the Agent that the Company
intends to designate such Subsidiary as a “Designated Subsidiary” for purposes
of one or more Facilities under this Agreement. On or after the date that is (x)
15 Business Days in the case of any Subsidiary other than a Pre-Closing Approved
Designated Subsidiary and (y) in the case of a Pre-Closing Approved Designated
Subsidiary to be designated after the Effective Date, one Business Day after
such notice, upon delivery to the Agent and each Appropriate Lender of a
Designation Agreement duly executed by the Company and the respective Subsidiary
and substantially in the form of Exhibit E hereto, such Subsidiary shall
thereupon become a “Designated Subsidiary” for purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Appropriate Lender of the Company’s notice
of such pending designation by the Company and the identity of the respective
Subsidiary. Following the giving of any notice pursuant to this Section 9.08(a),
if the designation of such Designated Subsidiary obligates the Agent or any
Appropriate Lender to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Company shall, promptly upon the request of the Agent or
any Appropriate Lender, supply such documentation and other evidence as is
reasonably requested by the Agent or such Appropriate Lender in order for the
Agent or such Lender to carry out and be satisfied it has complied with the
results of all necessary “know your customer” or other similar checks under all
applicable laws and regulations.
If the Company shall designate as a Designated Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any political
subdivision thereof, any Lender may, with notice to the Agent and the Company,
fulfill its Commitment by causing a branch or an Affiliate of such Lender to act
as the Lender in respect of such Designated Subsidiary.
Other than in respect of a Pre-Closing Approved Designated Subsidiary, as soon
as practicable after receiving notice from the Company or the Agent of the
Company’s intent to designate a Subsidiary as a Designated Subsidiary, and in
any event no later than ten Business Days

82



--------------------------------------------------------------------------------




after the delivery of such notice, each Appropriate Lender that may not legally
lend to, establish credit for the account of or do any business whatsoever with
such Designated Subsidiary that is organized under the laws of a jurisdiction
other than of the United States or a political subdivision thereof, either
directly or through an Affiliate of such Lender as provided in the immediately
preceding paragraph (a “Protesting Lender”), shall so notify the Company and the
Agent in writing. With respect to each Protesting Lender, the Company shall,
effective on or before the date that such Designated Subsidiary shall have the
right to make a Borrowing hereunder, either (A) replace or terminate the
Commitments of such Protesting Lender in accordance with Section 2.17 or (B)
cancel its request to designate such Subsidiary as a “Designated Subsidiary”
hereunder.
(b)    Termination. Upon the payment in full of all Advances made to any
Designated Subsidiary and performance in full of all other obligations of such
Designated Subsidiary under this Agreement then, so long as at the time notice
is given to such effect from the Agent to the Appropriate Lenders (which notice
the Agent shall give promptly upon its receipt of a request therefor from the
Company) no Notice of Borrowing in respect of such Designated Subsidiary is
outstanding, (x) such Subsidiary’s status as a “Designated Subsidiary” shall
immediately terminate and such Subsidiary shall cease to have the rights and
obligations of a Borrower hereunder and (y) the Lenders shall be under no
further obligation to make any Advance hereunder to such Designated Subsidiary.
(c)    Borrower Agent. Each Designated Subsidiary hereby irrevocably appoints
and authorizes the Company, and the Company hereby accepts such appointment and
agrees that it may, but shall not be obligated to, act as agent for any
Designated Subsidiary (in such capacity, the “Borrower Agent”) (a) to provide
the Agent with all notices with respect to all Borrowings obtained for the
benefit of the Borrowers and all other consents, notices and instructions under
this Agreement, (b) to take such action on behalf of the Borrowers as the
Borrower Agent deems appropriate on its behalf to obtain Borrowings and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement, (c) to act as its agent for notices required to be
delivered under this Agreement or the other Loan Documents, it being understood
and agreed that receipt by the Borrower Agent of any summons, notice or other
similar item shall be deemed effective receipt by each of the Borrowers and the
Subsidiaries of the Company and (d) to take such other actions as are expressly
provided for in this Agreement and the other Loan Documents. The Agent and each
of the Lenders hereby acknowledge and agree to such appointment of the Company
as Borrower Agent hereunder.
Section 9.09    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
Section 9.10    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
Section 9.11    Consent to Jurisdiction; Waiver of Immunities. Each Borrower
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or

83



--------------------------------------------------------------------------------




otherwise, against the Agent or any Lender, or any Related Party of the
foregoing in any way relating to this Agreement or the transactions relating
hereto, in each case in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof and each
of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such  courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Borrower or its properties in the courts of any
jurisdiction. Each Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in this Section.  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(b)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law. Each Designated Subsidiary hereby
agrees that service of process may be made upon the Company and each Designated
Subsidiary hereby irrevocably appoints the Company its authorized agent to
accept such service of process, and agrees that the failure of the Company to
give any notice of any such service shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon. To the extent that any Designated Subsidiary has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, each Designated Subsidiary hereby irrevocably waives such immunity in
respect of its obligations under this Agreement.
Section 9.12    Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the Company)
to be necessary to reflect the change in currency and to put the Lenders and the
Borrowers in the same position, so far as possible, that they would have been in
if no change in such Committed Currency had occurred.
Section 9.13    Waiver of Trial by Jury. EACH BORROWER, THE BANKS, THE AGENT
AND, BY ITS ACCEPTANCE OF THE BENEFITS HEREOF, OTHER LENDERS EACH HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction,

84



--------------------------------------------------------------------------------




including without limitation contract claims, tort claims, breach of duty claims
and all other common law and statutory claims. The Borrowers, the Banks, the
Agent and, by its acceptance of the benefits hereof, other Lenders each
(i) acknowledges that this waiver is a material inducement for the Borrowers,
the Lenders and the Agent to enter into a business relationship, that the
Borrowers, the Lenders and the Agent have already relied on this waiver in
entering into this Agreement or accepting the benefits thereof, as the case may
be, and that each will continue to rely on this waiver in their related future
dealings and (ii) further warrants and represents that each has reviewed this
waiver with its legal counsel, and that each knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.
Section 9.14    Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in US Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase US Dollars
with such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.    
(b)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in a Committed Currency into US Dollars, the parties
agree to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase such Committed Currency with US Dollars at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
(c)    The obligation of any Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
Section 9.15    Survival of Certain Provisions. All agreements, representations
and warranties made in this Agreement shall survive the execution and delivery
of this Agreement and any increase in the Commitments under this Agreement. The
Company’s

85



--------------------------------------------------------------------------------




obligations under Sections 2.10 and 9.04, and the Lender’s obligations under
Section 8.05 shall survive the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Section 9.16    Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 9.17    Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
Section 9.18    USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify such Borrower in accordance with the Act.
Section 9.19    Confidentiality. Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided, however, that, except in the
case of disclosure to bank regulators or examiners in accordance with customary
banking practices, if legally permitted, written notice of each instance in
which Information is required or requested to be disclosed shall be furnished to
the Company not less than 30 days prior to the expected date of such disclosure
or, if 30 days’ notice is not practicable under the circumstances, as promptly
as practicable under the circumstances, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or any action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 9.19, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency,
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Company or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this

86



--------------------------------------------------------------------------------




Section or (y) becomes available to the Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company.
For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Agent or any Lender on a nonconfidential
basis prior to disclosure by the Company or any of its Subsidiaries. Any Person
required to maintain the confidentiality of Information as provided in this
Section 9.19 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Section 9.20    No Fiduciary Duty. Each Borrower acknowledges that the Agent,
each Lender and their Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”) is acting pursuant to a contractual
relationship on an arm’s length basis, and the parties hereto do not intend that
any Lender Party act or be responsible as a fiduciary to any Borrower, its
management, stockholders, creditors or any other person. Each Borrower and each
Lender Party hereby expressly disclaims any fiduciary relationship and agrees
they are each responsible for making their own independent judgments with
respect to any transactions entered into between them. Each Borrower also hereby
acknowledges that no Lender Party has advised nor is advising such Borrower as
to any legal, accounting, regulatory or tax matters, and that such Borrower is
consulting its own advisors concerning such matters to the extent it deems
appropriate.
[Remainder of page intentionally left blank]



87



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the date
first written above.
COMPUTER SCIENCES CORPORATION, a Nevada corporation, as the Company
By_/s/ H.C. Charles Diao__________
Name: H.C. Charles Diao
Title: Vice President, Finance and Corporate Treasurer

S-1
Credit Agreement



--------------------------------------------------------------------------------




CITIBANK, N.A.,
as Agent and a Lender
By_/s/ Shannon Sweeney________
Name: Shannon Sweeney
Title: Authorized Signatory


CITICORP INTERNATIONAL LIMITED (CIL HK),
as Tranche B Sub-Agent
By_/s/ Donny Lam______________
Name: Donny Lam
Title: Director
CITIBANK INTERNATIONAL PLC, LONDON BRANCH, as Swing Line Sub-Agent
By_/s/ A. Brody_________________
Name: A. Brody
Title: Vice President



S-2
Credit Agreement



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Lender
By_/s/ Thuy Bui__________________
Name: Thuy Bui
Title:    Vice President


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
By_/s/ Lillian Kim________________
Name: Lillian Kim
Title:     Director


JPMORGAN CHASE BANK, N.A.,
as a Lender
By_ /s/ John Kowalczuk___________
Name: John Kowalczuk
Title:    Executive Director
BARCLAYS BANK PLC,
as a Lender
By_/s/ Noam Azachi_______________
Name: Noam Azachi
Title:    Vice President


ROYAL BANK OF CANADA,
as a Lender
By_/s/ Mark Gronich______________
Name: Mark Gronich
Title:    Authorized Signatory
SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
By_/s/ David W. Kee______________
Name: David W. Kee
Title:    Managing Director

S-3
Credit Agreement



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as a Lender
By_/s/ Christopher Usas___________
Name: Christopher Usas
Title:    Director


THE ROYAL BANK OF SCOTLAND PLC,
as a Lender
By_/s/ Tyler J. McCarthy___________
Name: Tyler J. McCarthy
Title:    Director


WELLS FARGO BANK, N.A.,
as a Lender
By_/s/ Karen H. McClain____________
Name: Karen H. McClain
Title:    Managing Director
COMMERZBANK AG, NEW YORK BRANCH,
as a Lender
By_/s/ Diane Pockaj________________
Name: Diane Pockaj
Title:    Managing Director
By_/s/ Vanessa De La Ossa___________
Name: Vanessa De La Ossa
Title:    Associate


DANSKE BANK A/S,
as a Lender
By_/s/ Jorgen Linnet_______________
Name: Jorgen Linnet
Title:    Chief Loan Manager
By_/s/ Bjarne Madsen______________
Name: Bjarne Madsen
Title:    Senior Loan Manager

S-4
Credit Agreement



--------------------------------------------------------------------------------




DBS BANK LTD.,
as a Lender
By_ /s/ James McWalters __________
Name: James McWalters
Title:    General Manager


GOLDMAN SACHS BANK USA,
as a Lender
By_/s/ Mark Walton_______________
Name: Mark Walton
Title:    Authorized Signatory


INTESA SANPAOLO S.P.A., New York Branch
as a Lender
By_/s/ Cristina Cignoli_____________
Name: Cristina Cignoli
Title:     VP & Relationship Manager
By_/s/ Sergio Maggioni_____________
Name: Sergio Maggioni
Title:     FVP


LLOYDS TSB BANK PLC,
as a Lender
By__/s/ Stephen Giacolone___________
Name: Stephen Giacolone
Title:    Assistant Vice President – G011
By__/s/ Dennis McClellan___________
Name: Dennis McClellan
Title:    Assistant Vice President – M040
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By_/s/ Bremmer Kneib______________
Name: Bremmer Kneib
Title:    Vice President



S-5
Credit Agreement



--------------------------------------------------------------------------------




STANDARD CHARTERED BANK,
as a Lender
By_/s/ James P. Hughes___________
Name: James P. Hughes A23
Title:    Director
By_/s/ Robert K. Reddington_________
Name: Robert K. Reddington
Title:    Credit Documentation Manager
Credit Documentation Unit WB Legal     Americas     


THE BANK OF NEW YORK MELLON,
as a Lender
By_/s/ Jeffrey Dears_______________
Name:    Jeffrey Dears
Title:    Vice President


U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
By_/s/ Richard J. Ameny, Jr._________
Name: Richard J. Ameny, Jr.
Title:    Vice President








Section 1.01    

S-6
Credit Agreement

